 
 
 
 
 
 
 
 
 
 
ASSET PURCHASE AGREEMENT
 
 
 
made among
 
 
 
SEABRIDGE GOLD CORPORATION
 
PACIFIC INTERMOUNTAIN GOLD CORPORATION
 
SEABRIDGE GOLD INC.
 
and
 
CONSTITUTION MINING CORP.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
April 1, 2010
 
 

 
 

--------------------------------------------------------------------------------

 
 
T A B L E   O F   C O N T E N T S

--------------------------------------------------------------------------------




 
Page
 
PART 1     INTERPRETATION
2    
Definitions
2
Interpretation
5
Schedules
6    
PART 2     PURCHASE OF ASSETS
7    
Purchase
7
Payment of Additional Deposit and Purchase Price
7
Assignment of Rights to the Assets 
7
Fees and Taxes 
8
Registration Right 
8    
PART 3     OBLIGATIONS OF THE PURCHASER 
9    
Obligation to Advise of Relinquishment 
9    
PART 4      REPRESENTATIONS, WARRANTIES AND COVENANTS OF THE VENDORS AND SEA 
10    
Representations and Warranties of Each of the Vendors 
10
Representations and Warranties of SEA 
12    
PART 5      REPRESENTATIONS, WARRANTIES AND COVENANTS OF THE PURCHASER 
14    
Representations and Warranties of the Purchaser 
14
Confidentiality 
17
Additional Covenants of the Purchaser 
17    
PART 6      CONDITIONS TO CLOSING 
18    
Conditions to Purchaser’s Obligations to Close
18    
PART 7      TERMINATION 
19    
PART 8      FURTHER ASSURANCES AND ASSISTANCE 
19    
Further Assurances 
19
Mutual Assistance 
20    
PART 9      CLOSING 
20    
Vendors’ Closing Deliveries 
20
Purchasers’ Closing Deliveries 
20    
PART 10     CLOSING AND CLOSING DATE 
21    
Closing 
21
Concurrent Requirements 
21    
PART 11      CONFIDENTIALITY OF DATA 
21    
Vendors to Maintain the Confidentiality of Data 
 21

 
 
- i -

--------------------------------------------------------------------------------


 

  Page    
PART 12      INDEMNIFICATION 
21    
Indemnification of Purchaser by Vendors 
21
Indemnification of Purchaser by SEA 
22
Indemnification of Vendors and SEA
22

 
PART 13      GENERAL 
24    
Survival of Representations and Warranties 
24
Governing Law 
24
Attornment 
24
Risk of Loss 
25
Waiver by the Purchaser 
25
Waiver by the Vendors 
25
Limitation of Waiver 
25
Notice 
25
Time 
26
Enurement
26
Entire Agreement
27




 
- ii -

--------------------------------------------------------------------------------


 
 
ASSET PURCHASE AGREEMENT
 
THIS AGREEMENT is made as of the 1st day of April, 2010
 
AMONG:
 
SEABRIDGE GOLD CORPORATION, a corporation existing under the laws of Nevada
having a registered office at Suite 260, 6121 Lakeside Drive, Reno, Nevada 89511
 
(“Seabridge”)

 
and

 
PACIFIC INTERMOUNTAIN GOLD CORPORATION, a corporation existing under the laws of
Nevada and having a registered office at Suite 260, 6121 Lakeside Drive, Reno,
Nevada 89511
 
(“PIGC”)
 
(Seabridge and PIGC are referred to collectively as the “Vendors”)
 
OF THE FIRST PART
 
AND:
 
SEABRIDGE GOLD INC., a corporation existing under the laws of Canada and having
offices at 106 Front Street East, Suite 400, Toronto, Ontario, Canada M5A 1E1
 
(“SEA”)
 
OF THE SECOND PART
 
AND:
 
CONSTITUTION MINING CORP., a corporation existing under the laws of the State of
Delaware and having offices at Pasaje Mártir Olaya 129, Oficina 1203, Centro
Empresarial José Pardo Torre A Miraflores, Lima, Perú
 
(the “Purchaser”)
 
OF THE THIRD PART
 
 
- 1 -

--------------------------------------------------------------------------------


 
WHEREAS:
 
A.     Seabridge and PIGC are the owners of leasehold interests to the mineral
properties as set out on Schedule A (the “Leasehold Properties”);
 
B.      Seabridge and PIGC are the owners of the mineral claims as set out on
Schedule B (the “Claims”);
 
C.       PIGC is a wholly-owned subsidiary of Seabridge;
 
D.       Seabridge is a wholly-owned subsidiary of SEA;
 
E.        SEA and the Purchaser entered into a non-binding letter of intent
dated December 2, 2009 and an extension to the non-binding letter of intent
dated February 24, 2010 (the “LOI”) under which the Purchaser and SEA set forth
terms on which the Purchaser proposed to acquire and Seabridge and PIGC proposed
to sell a 100% interest in the Leasehold Properties and the Claims in Nevada
described in Schedules A and B to this Agreement (collectively, the “Mineral
Properties”);
 
F.       The LOI contemplated that the parties would negotiate a definitive
agreement setting forth binding terms for the acquisition of the Mineral
Properties by the Purchaser; and
 
G.       This Agreement constitutes the definitive agreement contemplated under
the LOI.
 
THIS AGREEMENT WITNESSES THAT, in consideration of the mutual promises made
herein, the receipt and sufficiency of which the parties acknowledge, the
parties agree as follows:
 
PART 1
 
INTERPRETATION
Definitions
 
1.1                   In and for the purpose of this Agreement:
 
(a)     Affiliate means, with respect to any person, a corporation in which the
person holds more than 50% of the issued voting share capital;
 
(b)     Agreement means this Asset Purchase Agreement, including the Schedules
hereto, as from time to time supplemented or amended by one or more agreements
entered into pursuant to the applicable provisions of this Agreement.
 
(c)     Assets means all of the:
 
(i)     Mineral Properties;
 
(ii)    Technical Data; and
 
 
- 2 -

--------------------------------------------------------------------------------


 
(iii)    Contracts.
 
(d)    Assignment and Assumption Agreement means the form of agreement attached
hereto as Schedule I as described in §2.3;
 
(e)    Business Day means any day, other than a Saturday, Sunday or statutory
holiday in Vancouver, British Columbia;
 
(f)     Claims has the meaning given to that term in Recital B;
 
(g)    Close of Business means 4:30 p.m. Toronto time;
 
(h)     Closing means the completion of the sale and purchase of the Assets on
the Closing Date pursuant to and in accordance with the terms and conditions of
this Agreement;
 
(i)     Closing Date means (a) May 20, 2010 or, if the condition set out in
§6.1(d) has not been satisfied, or waived by the Purchaser, by such date, the
date that is two Business Days after the date such condition is satisfied or so
waived, or (b) such other date as is mutually agreed to by the parties.
 
(j)     Contracts means the agreements listed in Schedule C;
 
(k)    Corporations Act means the Business Corporations Act (Canada);
 
(l)     Debenture means a transferrable convertible debenture in the form set
forth in Schedule J;
 
(m)   Deposit means the $200,000 paid to Vendors by Purchaser upon the execution
of the LOI;
 
(n)    Encumbrance means a mortgage, pledge, hypothecation, lien, restriction,
easement, right-of-way, encroachment, title defect, imposition, covenant,
condition, right of re-entry, lease, licence, royalty, security interest or
other interest in the minerals or profits derived from the sale of minerals on
the Mineral Properties, assignment, option, claim or other encumbrance or
charge, whether or not registered or registrable, but does not include a
Permitted Encumbrance;
 
(o)    Environmental Claim means any and all administrative, regulatory,
judicial, or third party actions, suits, demands, demand letters, orders,
directives, claims, liens, investigations, proceedings or notices of
noncompliance or violation (written or oral) by any Person alleging damage to
property, personal or bodily injury, or damage, injury or other adverse effect
on the environment, or notice of potential liability (including, without
limitation, potential liability for enforcement, investigatory costs, clean-up
costs, governmental response costs, removal costs, remedial costs, injunctive
relief, natural resources damages, property damages, personal injuries,
contribution, penalties, fines or forfeitures) arising out of, based on or
resulting from circumstances forming the basis of any violation or alleged
violation of any applicable environmental law by Vendors in respect of the
Mineral Properties;
 
- 3 -

--------------------------------------------------------------------------------


 
(p)     Exchange means the OTC Bulletin Board;
 
(q)     Knowledge means the actual knowledge of either Rudi Fronk or William
Threlkeld and any knowledge that such individuals should have following
investigation with the appropriate responsible parties at Seabridge, PIGC or
SEA, as the case may be;
 
(r)      Leasehold Properties has the meaning given to that term in Recital A;
 
(s)     Locked-up Shares has the meaning given to that term in §2.2;
 
(t)      Lock-up and Legend Removal Agreement means a lock-up and legend removal
agreement in the form set forth in Schedule D;
 
(u)     LOI has the meaning given to that term in Recital E;
 
(v)     Losses mean any losses, damages, costs, expenses, liabilities,
obligations, actions, demands, judgments, interest or claims of any kind,
including without limitation, reasonable attorney’s fees, costs of investigation
and remediation, punitive damages, consequential damages or other special
damages;
 
(w)     Mineral Properties has the meaning given to that term in Recital E;
 
(x)      Permitted Encumbrances means:
 
(A)  
the reservations, limitations, exceptions, provisos and conditions expressed in
the claims underlying the Mineral Properties and the statutory exceptions to
title of the Mineral Properties;

 
(B)  
the royalties and other encumbrances described in, and the obligations arising
from, the Contracts;

 
(C)  
liens for property taxes, charges, duties, levies and assessments which are not
yet due;

 
(D)  
undetermined or inchoate liens, charges and encumbrances arising in or incurred
in the ordinary course of business consistent with past practice which have not
been filed or registered in accordance with applicable law or of which written
notice has not at the time been duly given in accordance with applicable law in
each case which relate to obligations not at the time due or delinquent; and

 
(E)  
liens, charges and encumbrances which, in the aggregate, do not materially
detract from the value of the Assets or materially impair the use of the Assets;

 
 
- 4 -

--------------------------------------------------------------------------------


 
(y)      Person means an individual, corporation, body corporate, partnership,
joint venture, association, trust or unincorporated organization or a trustee,
executor, administrator or other legal representative;
 
(z)      Promissory Note means a promissory note in the form set forth in
Schedule K;
 
(aa)    Purchase Price means the price to be paid for the Assets, as set out in
§2.1 and §2.2;
 
(bb)   Purchaser Authorizations means the authorizations, approvals and consents
described in Schedule F, which are required by the Purchaser in order for it to
acquire the Assets;
 
(cc)   Securities means the Debenture and the Shares;
 
(dd)   Shares means the common stock of the Purchaser, par value $0.001 per
share;
 
(ee)   Tax Act means the Income Tax Act (Canada);
 
(ff)    Technical Data means all of the technical data and correspondence which
the Vendors have in respect of the Mineral Properties including, without
limitation, reports, drill core and logs, metallurgical samples and digital data
files;
 
(gg)   Title Deficiencies means the discrepancies and deficiencies in title to
certain Claims identified in the letter from Pacific Alluvial Development LLC to
Michael Stocker and Gary Artmont of Constitution Mining dated February 23, 2010;
 
(hh)   Vendor Authorizations means the authorizations, approvals and consents
described in Schedule E, which are required by the Vendors in order for them to
validly and effectively transfer the Assets to the Purchaser; and
 
(ii)     U.S. Securities Act means the United States Securities Act of 1933, as
amended.
 
Interpretation
 
1.2                   In this Agreement, except as otherwise expressly provided
or unless the context otherwise requires:
 
(a)     a reference to a Part means a Part of this Agreement and the symbol §
followed by a number or some combination of numbers and letters refers to the
section, paragraph or subparagraph of this Agreement so designated;
 
(b)     the headings are for convenience only, do not form a part of this
Agreement and are not intended to interpret, define or limit the scope, extent
or intent of this Agreement or any of its provisions;
 
 
- 5 -

--------------------------------------------------------------------------------


 
(c)     the word including, when following a general statement, term or matter,
is not to be construed as limiting such general statement, term or matter to the
specific items or matters set forth or to similar items or matters (whether or
not qualified by non-limiting language such as without limitation or but not
limited to or words of similar import) but rather as permitting the general
statement or term to refer to all other items or matters that could reasonably
fall within its broadest possible scope;
 
(d)     an accounting term not otherwise defined herein has the meaning assigned
to it, and every calculation to be made hereunder is to be made, in accordance
with generally accepted Canadian accounting principles applied on a consistent
basis;
 
(e)      a reference to currency means United States currency unless specified
otherwise;
 
(f)       every payment is to be made by wire or bank draft drawn upon a
Canadian chartered bank payable at par in Toronto, Ontario;
 
(g)      a reference to a statute includes all regulations made thereunder, all
amendments to the statute or regulations made thereunder in force from time to
time, and any statute or regulation that supplements or supersedes such statute
or regulations;
 
(h)      a reference to a corporate entity includes and is also a reference to
any corporate entity that is a successor to such entity;
 
(i)       words importing the masculine gender include the feminine or neuter,
words in the singular include the plural, words importing a corporate entity
include individuals, and vice versa; and
 
(j)       an action to be taken pursuant to this Agreement on or before a day
which is not a Business Day may be taken on the next Business Day thereafter,
without being deemed a breach of this Agreement.
 
Schedules
 
1.3                   The following are the Schedules to this Agreement:
 
Schedule A
  - Leasehold Properties
Schedule B
  - Claims
Schedule C
  - Contracts
Schedule D
  - Lock-up and Legend Removal Agreement
Schedule E
  - Authorizations and Consents Required by the Vendors
Schedule F
  - Authorizations and Consents Required by the Purchaser
Schedule G
  - Deliveries of the Vendors at Closing
Schedule H
  - Deliveries of the Purchaser at Closing
Schedule I
  - Assignment and Assumption Agreement
Schedule J
  - Debenture
Schedule K
  - Promissory Note
Schedule L
  - Allocation of Purchase Price
Schedule M
  - Reclamation Bonds


 
- 6 -

--------------------------------------------------------------------------------

 

 
PART 2

 
PURCHASE OF ASSETS
 
Purchase
 
2.1           Relying upon the representations and warranties of the Vendors set
forth herein, and subject to the conditions provided herein, at the Closing the
Purchaser will purchase the Assets from the Vendors and the Vendors will
transfer the Assets to the Purchaser on an as is basis, free and clear of all
Encumbrances, other than Permitted Encumbrances, for an aggregate purchase price
payable to SEA of $2,000,000 in cash, 3,000,000 Shares, the Promissory Note and
the Debenture.  The Purchase Price will be allocated among the Assets as
described in Schedule L.
 
Payment of Additional Deposit and Purchase Price
 
2.2           The Purchase Price shall be paid to SEA on the Closing Date as
follows:
 
(a)     SEA shall credit the Deposit toward the payment of the Purchase Price;
 
(b)     $1,800,000 shall be paid by bank draft or wire transfer to SEA;
 
(c)     1,000,000 Shares shall be issued to SEA, which shares shall not be
subject to any contractual restriction on transfer;
 
(d)     2,000,000 Shares (the "Locked-up Shares") shall be issued to SEA with a
legend restricting transfer until the earlier of thirty-six (36) months from the
Closing Date or such date that additional exploration activity on any one or
more of the Mineral Properties results in an increase in identified “measured
and indicated mineral resources” such that the total number of reportable ounces
of “resources” grows to 1,000,000 (inclusive of the existing base of 215,000
ounces), as defined in the Canadian Institute of Mining, Metallurgy and
Petroleum Definition Standards;
 
(e)      the Promissory Note shall be delivered to SEA; and
 
(f)       the Debenture shall be delivered to SEA.
 
Assignment of Rights to the Assets
 
2.3           In consideration of the delivery of the Purchase Price, the
Vendors and the Purchaser will execute at Closing the Assignment and Assumption
Agreement under which the Vendors shall assign, convey and transfer to the
Purchaser all right, title and interest in and to the Assets and the Purchaser
agrees to assume, pay, satisfy, discharge, perform and fulfill all obligations
of the Vendors or SEA which arise after the Closing Date in respect of the
Contracts.  Furthermore, the Vendors shall deliver to the Purchaser a duly
executed quitclaim deed in respect of the Claims.
 
 
- 7 -

--------------------------------------------------------------------------------


 
Fees and Taxes
 
2.4          The Purchaser will be liable for and will pay all land and mineral
property registration fees, property transfer taxes, goods and services tax and
all other taxes (but excluding any income taxes or capital gains taxes payable
by the Vendors), duties, transfer fees and other charges customarily payable in
connection with the conveyance and transfer of personal property and mineral
claims.
 
Registration Right
 
2.5          If the Purchaser registers any of its securities under the U.S.
Securities Act (other than by a registration on Form S-8, S-4, F-4 or any
successor similar forms or any other form not available for registering
“restricted securities” within the meaning of Rule 144 under the U.S. Securities
Act) for sale to the public, whether or not for sale for its own account, it
will each such time, at least twenty (20) days prior to filing the registration
statement, give written notice to SEA of its intention to do so.  If SEA or an
Affiliate of SEA still holds Shares that are either:
 
(a)    “restricted securities” within the meaning of Rule 144 under the U.S.
Securities Act; or
 
(b)     subject to transfer restrictions under Rule 144 due to such
shareholder’s status as an “affiliate” of the Purchaser as defined thereunder,


(such Shares, the “Restricted Securities”) SEA or its Affiliate, as applicable,
shall have the right, upon the written request by it made within fifteen (15)
days thereafter (which request shall specify the Restricted Securities intended
to be disposed of by SEA or its Affiliate, as applicable, and the intended
method of disposition thereof), to request the Purchaser to register all or part
of its Restricted Securities.  If so requested, the Purchaser agrees to use its
reasonable best efforts to include in such registration under the U.S.
Securities Act (if it proceeds with such registration) all Restricted Securities
which the Purchaser has been so requested to register.  The Purchaser may defer
a registration of Restricted Securities for a period of not more than 180 days,
but only if (i) the Purchaser furnishes to SEA or its Affiliate, as applicable,
a certificate signed by the President and Chief Executive Officer of the
Purchaser stating that, in the good faith judgment of the board of directors of
the Purchaser, effecting the requested registration would materially impede the
ability of the Purchaser to consummate a significant transaction (the 180 day
deferral period beginning on the date that such certificate is sent to SEA or
its Affiliate, as applicable), and (ii) the Purchaser has not deferred a filing
during the previous 12 month period.


Securities Matters
 
2.6
(a)    SEA and the Vendors acknowledge and agree that, other than registrations
pursuant to §2.5, if any, the Securities issued pursuant to this Agreement will
not be registered under the U.S. Securities Act and that such Securities will be
issued to SEA in a private placement transaction effected in reliance on an
exemption from the registration requirements of the U.S. Securities Act and in
reliance on exemptions from the qualification requirements of applicable state
securities laws. 
 
 
- 8 -

--------------------------------------------------------------------------------


 
(b)    SEA agrees not to make any disposition of all or any portion of the
Securities issued to it unless such transfer shall be pursuant to registration
under the U.S. Securities Act or pursuant to an available exemption from
registration.  
 
(c)    The Debenture and the certificates representing the Shares issued to SEA
hereunder shall bear, in addition to any other legends required under applicable
state securities laws, a legend in substantially the following form:
 
THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”), OR UNDER ANY APPLICABLE STATE SECURITIES
LAWS.  THESE SECURITIES MAY NOT BE SOLD, OFFERED, PLEDGED, HYPOTHECATED OR
OTHERWISE TRANSFERRED EXCEPT PURSUANT TO REGISTRATION UNDER THE SECURITIES ACT
OR PURSUANT TO AN AVAILABLE EXEMPTION FROM REGISTRATION.  THE ISSUER OF THESE
SECURITIES MAY REQUIRE AN OPINION OF COUNSEL, IN FORM AND SUBSTANCE REASONABLY
SATISFACTORY TO THE ISSUER, TO THE EFFECT THAT ANY SALE OR TRANSFER OF THESE
SECURITIES WILL BE IN COMPLIANCE WITH THE SECURITIES ACT AND ANY APPLICABLE
STATE SECURITIES LAWS.


(d)     In order to prevent any transfer from taking place in violation of this
Agreement or any applicable law, SEA and the Vendors acknowledge and agree that
Purchaser may cause a stop transfer order to be placed with Purchaser’s transfer
agent with respect to the Shares issued to SEA.  Purchaser will not be required
to transfer on its books any Shares that have been sold or transferred in
violation of any provision of this Agreement or applicable law.


PART 3


OBLIGATIONS OF THE PURCHASER
 
Obligation to Advise of Relinquishment
 
3.1             From and after the Closing Date, the Purchaser shall give SEA
written notice not less than 30 days before it relinquishes, or otherwise
permits to lapse, its interest in any of the Mineral Properties or parts
thereof.  The foregoing covenant is intended to provide the Vendors  with the
opportunity to take action to acquire any such mineral rights upon the rights
being relinquished.
 
3.2           Nothing in §3.1 shall require the Purchaser to give notice to SEA
of, or prevent the Purchaser from proceeding with, any option, assignment, sale,
joint venture, transfer or other divestiture of any of the Mineral Properties to
any third party, other than a relinquishment of the Leasehold Properties to the
property owner or permitting a Claim or Claims to lapse, and nothing in this
Agreement shall require such third party purchaser to give notice of any
relinquishment or lapsing of Mineral Properties acquired by such Purchaser.
 
 
- 9 -

--------------------------------------------------------------------------------


 
PART 4

 
REPRESENTATIONS, WARRANTIES AND COVENANTS OF THE VENDORS AND SEA
 
Representations and Warranties of Each of the Vendors
 
4.1             Each of the Vendors jointly and severally represents and
warrants to the Purchaser that:
 
(a)     it is a company incorporated, duly organized and validly existing under
the laws of the State of Nevada;
 
(b)     it is in good standing with respect to its filings required by
applicable law;
 
(c)     it is duly qualified to do business and is in good standing under the
laws of the State of Nevada and in each other jurisdiction where it carries on
business or holds assets to carry on that business and hold those assets and has
all corporate power and authority to carry on its business as presently carried
on;
 
(d)    it has the corporate power and authority to execute and deliver this
Agreement, to complete all of the transactions contemplated hereby and to duly
observe and perform all of its covenants and obligations herein set forth;
 
(e)     this Agreement is, and the other documents and instruments required
hereby will be, when executed and delivered by each of the Vendors, the valid
and binding obligations of each of the Vendors, enforceable in accordance with
their respective terms, except as enforcement thereof may be limited by
bankruptcy, insolvency, reorganization, moratorium and other laws relating to or
affecting the rights of creditors generally and except as limited by the
application of equitable principles when equitable remedies are sought, and by
the fact that rights to indemnity, contribution and waiver, and the ability to
sever unenforceable terms, may be limited by applicable law;
 
(f)      Vendors own good and marketable title to the Assets, free and clear of
all Encumbrances, other than Permitted Encumbrances, and Vendors are in sole
possession of, and have sole control of (except as set forth in or pursuant to
the Contracts), the Assets;
 
(g)      none of the execution and delivery of this Agreement, the completion of
the transactions contemplated hereby or the observance and performance by it of
its covenants and obligations herein set forth will:
 
(i)     conflict with, or result in a breach of, or violate any of the terms,
conditions or provisions of its articles of incorporation or bylaws;\
 
(ii)    constitute or result in a breach or default under any agreement,
contract, lease, indenture, other instrument or commitment to which it is a
party, or is subject or derives benefit from, other than under such agreements,
contracts, leases, indentures, other instruments and commitments with respect to
the Vendor Authorizations which are required, pursuant to the terms of this
Agreement, to be delivered to the Purchaser on Closing;
 
- 10 -

--------------------------------------------------------------------------------


 
(iii)    will result in the creation of any Encumbrance of any kind or nature
against or with respect to the Assets (other than Encumbrances created pursuant
to this Agreement);
 
(iv)    require any permissions, approvals, waivers or consents of any third
Person, or any declarations, filing or registration with any court, governmental
body or agency or other public or private body, entity, or Person, save and
except for those comprised in the Vendor Authorizations;
 
(h)     to the Knowledge of Vendors, no authorization, approval, order, licence,
permit or consent of any governmental authority, regulatory body or court, of
Canada or the United States or any political subdivision thereof, and no
registration with, declaration or notice to or filing by it with any such
governmental authority, regulatory body or court is required in order for it to;
 
(i)     incur the obligations expressed to be incurred by it in or pursuant to
this Agreement;
 
(ii)    execute and deliver all other documents and instruments to be delivered
by it pursuant to this Agreement;
 
(iii)   duly perform and observe the terms and provisions of this Agreement;
 
(iv)   consummate the transactions contemplated by this Agreement, or
 
(v)    render this Agreement legal, valid, binding and enforceable against the
Vendors,
 
save and except for those comprised in the Vendor Authorizations;
 
(i)      all corporate authorizations have been obtained for the execution of
this Agreement and for the performance of its obligations hereunder;
 
(j)      collectively, they own the legal title and a 100% beneficial interest
in the Mineral Properties, free and clear of all Encumbrances other than
Permitted Encumbrances;
 
(k)     with respect to the Contracts;
 
(i)     each of them is in good standing and in full force and effect and is
binding upon the Vendors;
 
(ii)     except as disclosed in writing to the Purchaser, the covenants and
conditions contained therein on the part of the Vendors have been performed and
observed by them in all material respects;
 
- 11 -

--------------------------------------------------------------------------------


 
(iii)    there is no outstanding material dispute related thereto;
 
(iv)     to the Knowledge of Vendors, each other party to each Contract have
performed each material term, covenant, and condition of each Contract which is
to be performed by them at or before the date hereof;
 
(v)     on obtaining the Vendor Authorizations, the Vendors will have all
necessary approvals required for them to lawfully assign the Contracts to the
Purchaser as contemplated by this Agreement; and
 
(vi)    the Vendors are not to their Knowledge, in breach of or in default under
any term or condition of any of the Contracts, except for such breaches or
defaults, if any, of which the Purchaser has been given notice and when taken
together with any similar breach or default, would not have a material adverse
effect singularly or in the aggregate on the ownership of the Assets or the
conduct of mineral exploration and development activities on the Mineral
Properties by the Purchaser following the Closing Date;
 
(l)     to the Knowledge of the Vendors, the Vendors have not received notice
of, or otherwise become aware of, any action, suit, claim or other proceeding
commenced or pending before any court or governmental commission, department,
board, authority or other administrative agency or officer, which challenges the
Vendors’ rights to any or all of the Mineral Properties;
 
(m)   the Vendors have operated their respective Mineral Properties in
compliance with applicable environmental laws in all material respects;
 
(n)    the Vendors have not received (nor, to the Knowledge of the Vendors, has
there been threatened) any Environmental Claim, whether from a public or
governmental authority, citizens’ group, employee or any other Person, that
alleges that any of the Mineral Properties is not or may not be in compliance
with any applicable environmental laws;
 
(o)    the Contracts represent all of the material agreements, contracts,
leases, rights, other instruments or commitments which the Vendors have entered
into in connection with the Assets that are currently in force; and
 
(p)    there is no written or oral agreement, option, understanding or
commitment or any right or privilege capable of becoming an agreement, for the
purchase of the Assets other than this Agreement.
 
Representations and Warranties of SEA
 
4.2                SEA represents and warrants to the Purchaser that:
 
(a)    it is a company incorporated, duly organized and validly existing under
the laws of Canada;
 
- 12 -

--------------------------------------------------------------------------------


 
(b)     it is in good standing with respect to its filings required by
applicable law;
 
(c)     it is duly qualified to do business and is in good standing under the
laws of Canada and in each other jurisdiction where it carries on business or
holds assets to carry on that business and hold those assets and has all
corporate power and authority to carry on its business as presently carried on;
 
(d)      it has the corporate power and authority to execute and deliver this
Agreement, to complete all of the transactions contemplated hereby and to duly
observe and perform all of its covenants and obligations herein set forth;
 
(e)     this Agreement is, and the other documents and instruments required
hereby will be, when executed and delivered by SEA, the valid and binding
obligations of SEA, enforceable in accordance with their respective terms,
except as enforcement thereof may be limited by bankruptcy, insolvency,
reorganization, moratorium and other laws relating to or affecting the rights of
creditors generally and except as limited by the application of equitable
principles when equitable remedies are sought, and by the fact that rights to
indemnity, contribution and waiver, and the ability to sever unenforceable
terms, may be limited by applicable law;
 
(f)    none of the execution and delivery of this Agreement, the completion of
the transactions contemplated hereby or the observance and performance by it of
its covenants and obligations herein set forth will:
 
(i)    conflict with, or result in a breach of, or violate any of the terms,
conditions or provisions of its articles of incorporation or bylaws; or
 
(ii)    constitute or result in a breach or default under any agreement,
contract, lease, indenture, other instrument or commitment to which it is a
party, or is subject or derives benefit from, other than under such agreements,
contracts, leases, indentures, other instruments and commitments with respect to
the Vendor Authorizations which are required, pursuant to the terms of this
Agreement, to be delivered to the Purchaser on Closing;
 
(iii)    will result in the creation of any Encumbrance of any kind or nature
against or with respect to the Assets;
 
(iv)    require any permissions, approvals, waivers or consents of any third
Person, or any declarations, filing or registration with any court, governmental
body or agency or other public or private body, entity, or Person, save and
except for those comprised in the Vendor Authorizations;
 
(g)     to the Knowledge of SEA, no authorization, approval, order, licence,
permit or consent of any governmental authority, regulatory body or court, of
Canada or the United States or any political subdivision thereof, and no
registration with, declaration or notice to or filing by it with any such
governmental authority, regulatory body or court is required in order for it to;
 
 
- 13 -

--------------------------------------------------------------------------------


 
(i)    incur the obligations expressed to be incurred by it in or pursuant to
this Agreement;
 
(ii)   execute and deliver all other documents and instruments to be delivered
by it pursuant to this Agreement;
 
(iii)  duly perform and observe the terms and provisions of this Agreement,
 
(iv)  consummate the transactions contemplated by this Agreement, or
 
(v)   render this Agreement legal, valid, binding and enforceable against SEA,
 
save and except for those comprised in the Vendor Authorizations; and
 
(h)     all corporate authorizations have been obtained for the execution of
this Agreement and for the performance of its obligations hereunder.
 
Covenants of the Vendors and SEA
 
4.3            SEA and the Vendors shall use their commercially reasonable
efforts to correct or otherwise resolve to the satisfaction of Purchaser, acting
reasonably, the Title Deficiencies prior to May 20, 2010 and shall provide
Purchaser with such documentation and evidence of such corrections or
resolutions as Purchaser shall reasonably request.
 
4.4            From the date hereof until the Closing occurs or this Agreement
is terminated in accordance with its terms, neither SEA nor the Vendors will
directly or indirectly, through any director, officer, shareholder, employee,
agent, partner, affiliate, representative or otherwise: (a) solicit, initiate or
encourage the submission of any proposal or offer from any person or party
relating to a sale of all or any part of the Assets, (b) participate in any
discussions or negotiations regarding, assisting or participating in any effort
or attempt by any person or party to do or seek any transaction described in
clause (a) of this §4.4, or (c) enter into any agreement, agreement in principle
or other commitment (whether or not legally binding) relating to any transaction
described in clause (a) of this §4.4.
 
4.5            From the date hereof until the Closing occurs or this Agreement
is terminated in accordance with its terms, neither SEA nor the Vendors shall
cause or shall permit any Encumbrance to attach to any of the Assets.
 
PART 5
 
REPRESENTATIONS, WARRANTIES AND COVENANTS OF THE PURCHASER
 
Representations and Warranties of the Purchaser
 
5.1            The Purchaser represents and warrants to the Vendors that:
 
 
- 14 -

--------------------------------------------------------------------------------


 
(a)      it is a company incorporated, duly organized and validly existing under
the laws of its incorporating jurisdiction;
 
(b)      it is in good standing with respect to its filings required by
applicable corporate legislation;
 
(c)       the Purchaser is duly qualified to do business and is in good standing
under the laws of the State of Delaware, the State of Nevada and in each other
jurisdiction where it carries on business or holds assets to carry on that
business and hold those assets and has all corporate power and authority to
carry on its business as presently carried on;
 
(d)       it has the corporate power and authority to execute and deliver this
Agreement, to complete all of the transactions contemplated hereby and to duly
observe and perform all of its covenants and obligations herein set forth;
 
(e)      this Agreement is, and the other documents and instruments required
hereby will be, when executed and delivered by the Purchaser, the valid and
binding obligations of the Purchaser, enforceable in accordance with their
respective terms, except as enforcement thereof may be limited by bankruptcy,
insolvency, reorganization, moratorium and other laws relating to or affecting
the rights of creditors generally and except as limited by the application of
equitable principles when equitable remedies are sought, and by the fact that
rights to indemnity, contribution and waiver, and the ability to sever
unenforceable terms, may be limited by applicable law;
 
(f)       none of the execution and delivery of this Agreement, the completion
of the transactions contemplated hereby or the observance and performance by it
of its covenants and obligations herein set forth will:
 
(i)    conflict with, or result in a breach of, or violate any of the terms,
conditions or provisions of its constating documents; or
 
(ii)   constitute or result in a breach or default under any agreement,
contract, lease, indenture, other instrument or commitment to which it is a
party, or is subject or derives benefit from, other than under such agreements,
contracts, leases, indentures, other instruments and commitments with respect to
the Purchaser Authorizations which are required, pursuant to the terms of this
Agreement, to be delivered to the Vendors on Closing;
 
(g)       no authorization, approval, order, licence, permit or consent of any
governmental authority, regulatory body or court, of Canada or the United States
or any political subdivision thereof, and no registration with, declaration or
notice to or filing by it with any such governmental authority, regulatory body
or court is required in order for it to;
 
(i)     incur the obligations expressed to be incurred by it in or pursuant to
this Agreement;
 
(ii)    execute and deliver all other documents and instruments to be delivered
by it pursuant to this Agreement;
 
 
- 15 -

--------------------------------------------------------------------------------


 
 
(iii)    duly perform and observe the terms and provisions of this Agreement, or
 
(iv)    render this Agreement legal, valid, binding and enforceable against the
Purchaser,
 
save and except for those comprised in the Purchaser Authorizations;
 
(h)      all corporate authorizations have been obtained for the execution of
this Agreement and for the performance of its obligations hereunder;
 
(i)       the Purchaser is purchasing the Assets and title thereto in the
condition in which they are in at the time of the due diligence investigations
of the Purchaser, subject only to the Vendor’s representations and warranties
contained in this Agreement;
 
(j)       the Purchaser is not relying on any calculations, forecasts,
projections or estimates made by the Vendors in relation to the Assets;
 
(k)      the Purchaser has relied on its due diligence review to satisfy itself
as to the state of title to the Mineral Properties and the condition of the
Mineral Properties, including the environmental condition, and the only
representations and warranties made by the Vendors upon which it is relying are
set forth herein;
 
(l)       the Purchaser is a reporting issuer under Section 12(g) of the U.S.
Securities Exchange Act of 1934, as amended, and the Shares are quoted on the
Exchange;
 
(m)     the Purchaser has obtained all necessary consents and approvals of the
Exchange to the execution and delivery of this Agreement, the completion of the
transactions, including the issuances of Shares, contemplated hereby and the
quotation of such Shares on the Exchange, and has provided a copy of all
correspondence, consents and approvals to, from or of the Exchange in respect
thereof to SEA;
 
(n)     the Purchaser is not in default of any material requirement of any
applicable securities laws and, to the knowledge of the Purchaser, neither the
United States Securities and Exchange Commission nor the Exchange, nor any other
regulatory authority having jurisdiction, has issued any order preventing or
suspending trading of any securities of the Purchaser and the Purchaser is
entitled to avail itself of the applicable exemption requirements from
registration available under applicable securities laws in respect of the
issuance of the Shares contemplated in this Agreement;
 
(o)      the authorized capital of the Purchaser consists of 300,000,000 shares
of Common Stock and 50,000,000 shares of Preferred Stock, of which 78,947,412
shares of Common Stock and no shares of Preferred Stock are issued and
outstanding as at the date of this Agreement;
 
- 16 -

--------------------------------------------------------------------------------


 
 
(p)      Since January 1, 2008, the Purchaser has filed all forms, reports,
documents and information required to be filed by it, whether pursuant to
applicable securities laws or otherwise, with the United States Securities and
Exchange Commission and the Exchange or the applicable regulatory authorities,
and no material change has occurred in relation to the Purchaser which has not
been publicly disclosed.  As of the time of each of such forms, reports,
documents and information: (i) each complied in all material respects with the
requirements of the applicable securities laws; and (ii) none of them contained
any material misrepresentation (as defined in applicable securities laws); and
 
(q)     Since  January 1, 2008, the Purchaser has filed all financial statements
it is required to file pursuant to the applicable securities laws and said
financial statements present in all material respects the consolidated financial
position and the consolidated results of operations and cash flows of the
Purchaser as of the dates or for the periods presented therein and no adverse
material changes have occurred since date of the Purchaser's most recently filed
audited financial statements.
 
Confidentiality
 
5.2              The Purchaser agrees that all of the information it obtains in
respect of the Mineral Properties during the period after the date of the LOI
and up to Closing, including reports, maps, sections, drill logs, assay results,
studies and all other technical, accounting and financial records or data (in
paper, physical or electronic form), that has not been publicly disclosed shall
be confidential information and may not be disclosed by the Purchaser or its
directors, officers, employees, consultants or agents (collectively, the
“Receiving Party”) to any other person except (i) where required in accordance
with applicable law; (ii) where such information becomes generally available to
the public other than as a result of a disclosure or other act by the Receiving
Party; or (iii) where such information becomes available to the Receiving Party
on a non-confidential basis from a source other than SEA or one of the Vendors,
provided that such source is not bound by a confidentiality agreement with SEA
or one of the Vendors.  If the Closing of the purchase of the Assets is not
completed for any reason, the Purchaser will return to the Vendors all documents
delivered to the Purchaser by the Vendors in contemplation of the completion of
the purchase of the Assets by Purchaser or certify that destruction of all such
documents has occurred in form and substance satisfactory to the Vendors, acting
reasonably.
 
Additional Covenants of the Purchaser
 
5.3        The Purchaser covenants to and agrees with the Vendors that upon
release of any of the funds deposited by the Vendors with the Bureau of Land
Management, the United States Department of Interior and the U.S. Forest Service
of the U.S. Department of Agriculture in the aggregate amount of $39,844 in
respect of reclamation bonding requirements, as more particularly set forth in
Schedule M hereto, the Purchaser shall pay to the Vendors all of the amounts so
received.
 
 
 
- 17 -

--------------------------------------------------------------------------------


 
PART 6
 
CONDITIONS TO CLOSING
 
Conditions to Purchaser’s Obligations to Close
 
6.1         The obligation of the Purchaser to complete the purchase of the
Assets on the Closing Date under this Agreement will be subject to the
satisfaction of the following conditions:
 
(a)      The representations and warranties made by the Vendors in Sections
4.1(a) through (f) of this Agreement shall be true and correct as of the date
hereof and on the Closing Date.  All other representations and warranties made
by the Vendors in this Agreement that (a) are not qualified by materiality shall
be true and correct in all material respects when made and as of the Closing
Date and (b) that are qualified by materiality shall be true and correct when
made and as of the Closing Date, in each case as though such representations and
warranties were made or given on and as of the Closing Date.
 
(b)       The representations and warranties made by SEA in Sections 4.2(a)
through (e) of this Agreement shall be true and correct as of the date hereof
and on the Closing Date.  All other representations and warranties made by SEA
in this Agreement that (a) are not qualified by materiality shall be true and
correct in all material respects when made and as of the Closing Date and (b)
that are qualified by materiality shall be true and correct when made and as of
the Closing Date, in each case as though such representations and warranties
were made or given on and as of the Closing Date.
 
(c)       Each of SEA and the Vendors shall have in all material respects
performed and complied with all of its agreements and obligations under this
Agreement which are to be performed or complied with prior to the Closing Date.
 
(d)      The Vendors shall have corrected or otherwise resolved to the
satisfaction of Purchaser, acting reasonably, the Title Deficiencies and shall
have provided Purchaser with such documentation and evidence of such corrections
or resolutions as Purchaser shall reasonably request.
 
99. The Vendors shall have received the Vendor Authorizations, each in a form
reasonably satisfactory to both Vendors and Purchaser.
 
Conditions to Vendors’ Obligation to Close
 
6.2          The obligation of the Vendors to complete the sale of the Assets on
the Closing Date under this Agreement will be subject to the satisfaction of the
following conditions:
 
(a)      The representations and warranties made by Purchaser in Sections 5.1(a)
through (e) of this Agreement shall be true and correct as of the date hereof
and on the Closing Date.  All other representations and warranties made by
Purchaser in this Agreement that (a) are not qualified by materiality shall be
true and correct in all material respects when made and as of the Closing Date
and (b) that are qualified by materiality shall be true and correct when made
and as of the Closing Date, in each case as though such representations and
warranties were made or given on and as of the Closing Date.
 
- 18 -

--------------------------------------------------------------------------------


 
 
(b)      Purchaser shall have in all material respects performed and complied
with all of its agreements and obligations under this Agreement which are to be
performed or complied with prior to the Closing Date.
 
(c)      The Vendors shall have received the Vendor Authorizations, each in a
form reasonably satisfactory to both Vendors and Purchaser.
 
 
PART 7

 
TERMINATION
 
7.1            This Agreement and the transactions contemplated hereby may be
terminated at any time prior to Closing only as follows and in no other manner:
 
(a)    By mutual written consent of the parties;
 
(b)    By written notice from Purchaser to SEA and the Vendors if:
 
(i)     There has been a material misrepresentation or breach by any Vendor or
SEA in the representations, warranties, agreements or covenants of each of them
set forth herein (disregarding any materiality qualifiers set forth therein); or
 
(ii)     The Closing has not occurred by June 20, 2010 for reasons other than
Purchaser’s failure to perform its obligations hereunder;
 
(c)    By written notice from SEA and the Vendors to Purchaser if:
 
(i)     There has been a material misrepresentation or breach by Purchaser in
the representations, warranties, agreements or covenants of Purchaser set forth
herein (disregarding any materiality qualifiers set forth therein); or
 
(ii)     The Closing has not occurred by June 20, 2010 for reasons other than
SEA’s or any Vendor’s failure to perform its obligations hereunder.
 
Part 8

 
FURTHER ASSURANCES AND ASSISTANCE
 
Further Assurances
 
8.1          The Vendors will from time to time after the Closing execute and
deliver to the Purchaser all such conveyances, transfers, assignments and other
instruments in writing and further assurances as the Purchaser will reasonably
require from the Vendors and the Purchaser will execute and deliver to the
Vendors all such agreements of assumption and other instruments in writing and
further assurances as the Vendors may reasonably require from the Purchaser, in
order to give effect to the provisions hereof.
 
 
- 19 -

--------------------------------------------------------------------------------


 
Mutual Assistance
 
8.2           In connection with the Vendor Authorizations required to be
obtained hereunder by the Vendors, the Purchaser will, at the Purchasers own
expense, take such action as may be reasonably necessary to assist the Vendors
and will provide such information as may be reasonably requested concerning the
Purchaser by the Persons from whom the Vendor Authorizations are required.  The
Vendors will, at the Vendors' own expense, take such action as is reasonably
necessary to assist the Purchaser and will provide such information as may be
reasonably requested by the Persons from whom approval is required for the
Purchaser Authorizations.
 
 
PART 9
 
CLOSING
 
Vendors’ Closing Deliveries
 
9.1        At Closing, the Vendors shall deliver or cause to be delivered, as
the case may be, to the Purchaser, in a form satisfactory to Purchaser, all of
the following documents, each properly executed, dated as of the Closing Date by
the  appropriate parties thereto:
 
(a)      the documents listed in Schedule G;
 
(b)      good standing certificates for each Vendor and SEA for their
jurisdiction of incorporation;
 
(c)       the Vendor Authorizations; and
 
(d)       such other documents and instruments as may be reasonably requested by
Purchaser, each in form and substance acceptable to Purchaser and its legal
counsel, necessary to consummate the transaction contemplated herein.
 
Purchasers’ Closing Deliveries
 
9.2        In addition to the Purchase Price payable pursuant to §2.1 and §2.2
above, at Closing, the Purchaser shall deliver to Vendors and SEA, as
applicable, all of the following documents, each properly executed, dated as of
the Closing Date by the appropriate parties thereto:
 
(a)    the documents and other items described in Schedule H;
 
(b)    good standing certificates for Purchaser from the State of Delaware and
the State of Nevada; and
 
 
- 20 -

--------------------------------------------------------------------------------


 
(c)     such other documents and instruments as may be reasonably requested by
Vendors, each in form and substance acceptable to Vendors and its legal counsel,
necessary to consummate the transaction contemplated herein.
 
PART 10

 
CLOSING AND CLOSING DATE
 
Closing
 
10.1          Closing will take place at 10:00 a.m. (Vancouver time) on the
Closing Date at the offices of the Vendors’ counsel, DuMoulin Black LLP, in
Vancouver, British Columbia or such other place as the parties may agree.  The
Closing is taking place simultaneously with the execution and delivery of this
Agreement.
 
Concurrent Requirements
 
10.2          At Closing each of the parties hereto will deliver to the other
such documents and make such payments of money as are required by the terms of
this Agreement to be delivered or paid at the time of Closing and all matters of
delivery of documents and payment of money by the parties hereto pursuant to
this Agreement and the registration of all appropriate documents in all
appropriate public offices of registration will be deemed to be concurrent
requirements such that nothing is deemed to be completed until everything has
been paid, delivered and registered with respect to the purchase and sale
contemplated herein.
 
 
PART 11
 
CONFIDENTIALITY OF DATA
 
Vendors to Maintain the Confidentiality of Data
 
11.1       The Vendors will maintain the confidentiality of the Technical Data
for a period of 5 years from the Closing Date.
 
PART 12

 
INDEMNIFICATION
 
Indemnification of Purchaser by Vendors
 
12.1       The Vendors shall, jointly and severally, indemnify the Purchaser,
its directors, officers, employees, agents and shareholders, harmless from and
against and shall defend promptly Purchaser from and reimburse Purchaser for all
Losses which Purchaser may at any time suffer or incur, or become subject to, as
a result of or in connection with:
 
 
- 21 -

--------------------------------------------------------------------------------


 
(a)     any breach or inaccuracy of any of the representations and warranties
made by the Vendors in or pursuant to this Agreement;
 
(b)     any failure or breach by either Vendor to carry out, perform, satisfy,
and discharge any of its covenants, agreements, undertakings, liabilities, or
obligations under this Agreement; or
 
(c)     any suit, action or other proceeding brought by any Person arising out
of any of the matters referred to in this §12.1 of this Agreement.
 
Indemnification of Purchaser by SEA
 
12.2           SEA shall indemnify the Purchaser, its directors, officers,
employees, agents and shareholders, harmless from and against and shall defend
promptly Purchaser from and reimburse Purchaser for all Losses which Purchaser
may at any time suffer or incur, or become subject to, as a result of or in
connection with:
 
(a)      any breach or inaccuracy of any of the representations and warranties
made by SEA in or pursuant to this Agreement;
 
(b)      any failure or breach by SEA to carry out, perform, satisfy, and
discharge any of its covenants, agreements, undertakings, liabilities, or
obligations under this Agreement; or
 
(c)      any suit, action or other proceeding brought by any Person arising out
of any of the matters referred to in this §12.2 of this Agreement.
 
Indemnification of Vendors and SEA
 
12.3          Purchaser shall indemnify and hold Vendors and SEA, their
directors, officers, employees, agents and shareholders, harmless from and
against, and shall defend promptly Vendors and SEA from and reimburse them for,
any and all Losses which Vendors and SEA may at any time suffer or incur, or
become subject to, as a result of or in connection with:
 
(a)     any breach or inaccuracy of any of the representations and warranties
made by Purchaser in or pursuant to this Agreement;
 
(b)     any failure or breach by Purchaser to carry out, perform, satisfy, and
discharge any of its covenants, agreements, undertakings, liabilities, or
obligations under this Agreement; and
 
(c)     any suit, action, or other proceeding brought by any Person arising out
of any of the matters referred to in §12.3 of this Agreement.
 
Limitations on Indemnification
 
12.4           (a)   Vendors' and SEA's indemnification obligations under §12.1
and §12.2, respectively, are subject to the following limitations:
 
 
- 22 -

--------------------------------------------------------------------------------


 
(i)      Purchaser shall not be entitled to indemnification pursuant to either
§12.1 or §12.2 above until the total amount of liability under thereunder
exceeds $50,000; provided, that in the event the $50,000 threshold is met,
Purchaser shall be entitled to indemnification for the full amount of such
claims, including the first dollar thereof; and
 
(ii)      In no event shall the aggregate liability of Vendors and SEA pursuant
to §12.1 and §12.2, respectively, exceed $6,000,000.
 
(b)     Purchaser’s indemnification obligations under §12.3 are subject to the
following limitations:
 
(i)      Vendors and SEA shall not be entitled to indemnification pursuant to
§12.3 above until the total amount of liability thereunder exceeds $50,000;
provided, that in the event the $50,000 threshold is met, Vendors and SEA shall
be entitled to indemnification for the full amount of such claims, including the
first dollar thereof; and
 
(ii)     In no event shall the liability of Purchaser pursuant to §12.3 exceed
$6,000,000.
 
Notice; Third Party Claims
 
12.5
 
(a)      For purposes of this §12.5, “Indemnified Party” and “Indemnifying
Party” shall refer either to Purchaser or to Vendors or SEA, as applicable.  The
Indemnified Party shall notify the Indemnifying Party in writing of any claim,
demand, action or proceeding for which indemnification will be sought under
§12.1, §12.2 or §12.3, and if such claim, demand, action or proceeding is a
third party claim, demand, action or proceeding, the Indemnifying Party will
have the right at its expense to assume the defense thereof using counsel
reasonably acceptable to the Indemnified Party.  The Indemnified Party shall
have the right:  (i) to participate, at its own expense, with respect to any
such third party claim, demand, action or proceeding that is being diligently
defended by the Indemnifying Party, and (ii) to assume the defense of such third
party claim, demand, action or proceeding, at the cost and expense of the
Indemnifying Party, if the Indemnifying Party fails or ceases to defend the
same.  The assumption of the defense by the Indemnifying Party shall constitute
an admission that such third party claim, demand, action or proceeding is
indemnifiable pursuant to §12.1, §12.2 or §12.3.  The failure to assume the
defense shall in no way affect the Indemnifying Party’s indemnification
obligations pursuant to §12.1, §12.2 or §12.3.
 
(b)       Each party defending a claim shall keep the other party informed of
the progress of such claim and shall comply with all reasonable requests for
copies of documents related to the claim and provide to the other party an
opportunity, from time to time, to consult with counsel defending the claim.  In
connection with any such third party claim, demand, action or proceeding, the
parties shall cooperate with each other and provide each other with access to
relevant books and records in their possession.
 
- 23 -

--------------------------------------------------------------------------------


 
 
(c)      If a firm written offer is made to settle any such third party claim,
demand, action or proceeding solely in exchange for monetary sums to be paid by
the Indemnifying Party and the Indemnifying Party proposes to accept such
settlement and the Indemnified Party refuses to consent to such settlement,
then:  (i) the Indemnifying Party shall be excused from, and the Indemnified
Party shall be solely responsible for, all further defense of such third party
claim, demand, action or proceeding; (ii) the maximum liability of the
Indemnifying Party relating to such third party claim, demand, action or
proceeding shall be the amount of the proposed settlement if the amount
thereafter recovered from the Indemnified Party on such third party claim,
demand, action or proceeding is greater than the amount of the proposed
settlement; and (iii) the Indemnified Party shall pay all attorneys’ fees and
legal costs and expenses incurred after rejection of such settlement by the
Indemnified Party, but if the amount thereafter recovered by such third party
from the Indemnified Party is less than the amount of the proposed settlement,
the Indemnified Party shall be reimbursed by the Indemnifying Party for such
attorneys’ fees and legal costs and expenses up to a maximum amount equal to the
difference between the amount recovered by such third party and the amount of
the proposed settlement.


 
PART 13

 
GENERAL
 
Survival of Representations and Warranties
 
13.1            All representations and warranties of Vendors, SEA, and
Purchaser contained in this Agreement or made pursuant to this Agreement shall
survive the Closing Date and the consummation of the transactions contemplated
by this Agreement for a period of two (2) years following the Closing Date,
except for the representations and warranties set forth in §4.1(a) - §4.1(e),
§4.2(a) - §4.2(e) and §5.1(a) - §5.1(e), all of which shall survive
indefinitely.


Governing Law
 
13.2           This Agreement will be governed by and construed in accordance
with the laws of British Columbia and of Canada applicable therein, which will
be deemed to be the proper law hereof.
 
Attornment
 
13.3           The courts of British Columbia will have exclusive jurisdiction
to entertain and determine all disputes and claims, whether for specific
performance, injunction, declaration or otherwise howsoever both at law and in
equity, arising out of or in any way connected with the construction, breach, or
alleged, threatened or anticipated breach of this Agreement, and will have
jurisdiction to hear and determine all questions as to the validity, existence
or enforceability thereof.
 
 
- 24 -

--------------------------------------------------------------------------------


 
Risk of Loss
 
13.4           Risk of loss with respect to the Assets will remain with and on
the Vendors until the Close of Business on the Closing Date.
 
Waiver by the Purchaser
 
13.5          The Purchaser may, at their option, waive in whole or in part any
or all of the provisions herein for the benefit of the Purchaser.
 
Waiver by the Vendors
 
13.6          The Vendors may, at their option, waive in whole or in part any or
all of the provisions herein for the benefit of the Vendors.
 
Limitation of Waiver
 
13.7           No waiver pursuant to §13.5 or §13.6 of the whole or any part of
any provision will operate as a waiver of any other part thereof or as a waiver
of any other provision.
 
Notice
 
13.8          Any notice or other communication required or permitted to be
given hereunder or for the purposes hereof will be sufficiently given if
delivered to the party to whom it is given or sent by means of electronic
transmission addressed to such party:
 
(a)       in the case of a notice or other communication to the Purchaser at:
            Pasaje Mártir Olaya 129, Oficina 1203,
            Centro Empresarial José Pardo Torre A Miraflores,
            Lima, Perú
 
Attention: Michael Stocker
 
With a copy to:
 
Quarles & Brady, LLP
411 East Wisconsin Avenue, Suite 2040
Milwaukee, Wisconsin  53202
Attn:  Chad J. Wiener
Fax: 414-978-8198
Email: chad.wiener@quarles.com
 
(b)       in the case of a notice or other communication to the Vendors or SEA
at:
            106 Front Street East, Suite 400
            Toronto, Ontario  M5A 1E1
 
Attention:  President
Fax:  (416) 367-2711


- 25 -

--------------------------------------------------------------------------------


 
or at such other address or number as the party to whom such notice or other
communication is to be given has last notified the party giving the same in the
manner provided in this §13.8.  Any notice or other communication which is
delivered or sent by means of electronic transmission will be deemed to have
been given and received on the day after it is delivered or transmitted,
provided that if such day is not a Business Day, the notice or other
communication will be deemed to have been given and received on the next
Business Day following such day.
 
Time
 
13.9           Time will be of the essence hereof.
 
Enurement
 
13.10          All the terms and provisions of this Agreement will be binding
upon and enure to the benefit of the parties hereto and their respective
successors and assigns.
 
 
 
 
 


 
[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]
 




 
- 26 -

--------------------------------------------------------------------------------

 




 
Entire Agreement
 
13.11           This Agreement and the Schedules attached hereto set forth the
entire agreement and understanding of the parties in respect of the transactions
contemplated hereby and supersede the LOI and all previous agreements and
understandings, oral or written, among the parties or their respective
representatives with respect to the matters herein and will not be modified or
amended except by written agreement signed by the parties to be bound thereby.
 
IN WITNESS WHEREOF the parties have duly executed these presents as of the day
and year first above written.
 
SEABRIDGE GOLD CORPORATION

 


/s/Rudi Fronk                                                       
Rudi Fronk
Authorized Signatory
 
PACIFIC INTERMOUNTAIN GOLD
CORPORATION
 


/s/Rudi Fronk                                                       
Rudi Fronk
Authorized Signatory
 
SEABRIDGE GOLD INC.

 
/s/Rudi Fronk                                                       
Rudi Fronk
Authorized Signatory
 
CONSTITUTION MINING CORP.

 


/s/Michael Stocker                                             
Michael Stocker
Authorized Signatory
 




 
- 27 -

--------------------------------------------------------------------------------

 




 
SCHEDULE A
 
LEASEHOLD PROPERTIES
 
County
Project
# of
Claims
Operator
Owner(s)
Notes:
County
Nevada:
         
Nevada:
CHURCHILL
ARON (Aron & Windmill claims)
20
SEABRIDGE
RENEGADE (10) + EM CRIST(10)
Lease from Renegade Exploration Inc.
CHURCHILL
ELKO
MOUNT WILSON (W.C. claims)
8
PIGCO
MARGRAF et al
Lease from Margraf et al
ELKO
NYE
RAYS (RAYS & SAM claims)
25
PIGCO
DK JENNINGS
Lease from Jennings et al
NYE
NYE
CLIFFORD (COUGAR & TERRY claims)
4
PIGCO
AJ CLIFFORD et al
Lease from Boscovich and Clifford et al
NYE
NYE
HANNAPAH (DODGE & LORIE claims)
6
PIGCO
BC DUTCHER
Lease from Dutcher
NYE
NYE
McCANN (RUBY claim)
1
PIGCO
L BOSCOVICH + BOTTOM FAMILY TRUST
Lease from Bottom Family trust
NYE
NYE
MERGER (RUBY claims)
3
PIGCO
B&M BOSCOVICH + RE&GE CLIFFORD
Lease from Boscovich et al
NYE
NYE
THUNDER MTNISILVER ACE (SILVER ACE claim)
1
PIGCO
L BOSCOVICH + BOTTOM FAMILY TRUST
Lease from Bottom Family Trust
NYE
NYE
THUNDER MTN/TOUGH NUT (TOUGH NUT claims)
2
PIGCO
L BOSCOVICH + BOTTOM FAMILY TRUST
Lease from Bottom Family Trust
NYE

 
 
 


 
A - 1

--------------------------------------------------------------------------------

 
 
SCHEDULE B
 
CLAIMS
 
County
Project
# of
Claims
Operator
Owner(s)
Notes:
County
Nevada:
         
Nevada:
CHURCHILL
WESTGATE (M claims)
98
SEABRIDGE
SEABRIDGE
 
CHURCHILL
ELKO
MAVERICK NORTH (RE claims)
28
PIGCO
PIGCO
 
ELKO
ELKO
MOUNT WILSON (DC claims)
31
PIGCO
PIGCO
 
ELKO
ESMERALDA
CASTLE ROCK (CP,JD,NBSS,NEW,DJ,JAZ&WE S claims)
125
SEABRIDGE
PLATORO (73) + KENNECOTT (20) + GREAT BASIN (32)
Agreement with Platoro
ESMERALDA
ESMERALDA
CLAYTON RIDGE (LA claims)
6
PIGCO
PIGCO
 
ESMERALDA
ESMERALDA
GILBERT SOUTH (CC claims)
102
PIGCO
PIGCO
 
ESMERALDA
ESMERALDA
MILLER'S SOUTH (AS claims)
21
PIGCO
PIGCO
 
ESMERALDA
HUMBOLDT
KING'S RIVER (AT claims)
44
PIGCO
PIGCO
 
HUMBOLDT
MINERAL
TETON (LP claims)
20
PIGCO
PIGCO
 
MINERAL
NYE
B.A.BRECCIA (BAB claims)
18
PIGCO
PIGCO
 
NYE
NYE
BAXTER SPRINGS (BAXTER & PZ claims)
40
PIGCO
PIGCO
 
NYE
NYE
BELLEHELLEN WEST (YH
claims)
18
PIGCO
PIGCO
 
NYE
NYE
CLIFFORD (CM claims)
64
PIGCO
PIGCO
Castleworth Ventures (lessee)
NYE
NYE
EDEN (EN claims)
21
PIGCO
PIGCO
 
NYE
NYE
ELLENDALE (YC and TF claims)
168
PIGCO
PIGCO
 
NYE
NYE
FOUR MILE BASIN (KM claims)
207
PIGCO
PIGCO
 
NYE
NYE
GEORGE'S CANYON (GC claims)
30
PIGCO
PIGCO
 
NYE
NYE
GOLDEN ARROW SOUTH (GS claims)
230
PIGCO
PIGCO
 
NYE
NYE
HANNAPAH (HP,HANN & HANNA claims)
196
PIGCO
PIGCO
 
NYE

 
 
 
B - 1

--------------------------------------------------------------------------------


 
 
County
Project
# of
Claims
Operator
Owner(s)
Notes:
County

Nevada:           Nevada:
NYE
LIBERTY SPRINGS (LB claims)
80
PIGCO
PIGCO
 
NYE
NYE
MERGER (BH claims)
46
PIGCO
PIGCO
 
NYE
NYE
MIDWAY ISLANDS
16
PIGCO
PIGCO
 
NYE
 
(KN,MWAY,NY & RF claims)
         
NYE
MIDWAY NW (DB claims)
40
PIGCO
PLACER DOME
Agreement with Placer Dome US Inc.
NYE
NYE
MIDWAY SW (DBS claims)
47
PIGCO
PLACER DOME
Agreement with Placer Dome US Inc.
NYE
NYE
RAYS (SE claims)
62
PIGCO
PIGCO
 
NYE
NYE
STONEWALL (SW claims)
73
PIGCO
PIGCO
 
NYE
NYE
THUNDER MOUNTAIN (AW
claims)
173
PIGCO
PIGCO
 
NYE
NYE
THUNDER MOUNTAIN (AW claims)
53
PIGCO
PIGCO
Castleworth Ventures is registered as lessee
NYE
NYE
McCANN (MC claims)
24
PIGCO
PIGCO
 
NYE

 


 
B - 2

--------------------------------------------------------------------------------

 
 
 
SCHEDULE C
 
CONTRACTS
 
1.  
Mining Lease and Agreement – Rays Project among Donald K. Jennnings, Joe Leising
and Pamela Leising and Pacific Intermountain Gold Corporation (“PIGCO”) dated
January 3, 2003 relating to the lease of unpatented mining claims in Nye County
Nevada.

 
2.  
Mining Lease Agreement among Margraf Explosives, Inc., Mountain View
Exploration, Inc., Donald M. and Inge M. Duncan Family Trust, 1994 and PIGCO
dated April 28, 2003 relating to the lease of mining claims in Elko County,
Nevada.

 
3.  
Mining Lease and Agreement – Tough Nut Project between Bottom Family Trust and
PIGCO dated October 10, 2002 relating to the lease of two unpatented mining
claims in Nye County, Nevada.

 
4.  
Mining Lease and Agreement – Silver Ace Project between Limon KL Boscovich and
the Bottom Family Trust and PIGCO dated October 10, 2002 relating to the lease
of one unpatented mining claim in Nye County, Nevada.

 
5.  
Mining Lease and Agreement – Merger Project among Bozo Boscovich, William Roy
Clifford and Gladys E. Clifford and PIGCO dated November 1, 2002 relating to the
lease of three unpatented mining claims in Nye County Nevada.

 
6.  
Mining Lease and Agreement – Hannapah Project between Bruce C. Dutcher and PIGCO
dated November 7, 2002 relating to the lease of six unpatented and eight
patented mining claims in Nye County, Nevada.

 
7.  
Mining Lease and Agreement – McCann Project between Bottom Family Trust and
PIGCO dated October 10, 2002 and amended Oct 10, 2003, relating to the lease of
one unpatented mining claim in Nye County, Nevada.

 
8.  
Mining Lease and Agreement between Platoro West, Inc., and Seabridge Resources
Inc., dated August 15, 2000 relating to the lease of unpatented mining claims in
Esmerelda County, Nevada.

 
9.  
Mining Lease and Agreement – Aron Project, between Renegade Exploration Inc.,
and Elliot Crist and Seabridge Gold Corporation dated October 9, 2002 relating
to the lease of unpatented mining claims in Churchill County, Nevada.

 
10.  
Mining Lease and Agreement – Clifford Project among Bozo Boscovich, William Roy
Clifford and Gladys E. Clifford and PIGCO dated November 1, 2002 relating to the
lease of three unpatented mining claims in Nye County, Nevada.

 
11.  
Letter Agreement between Placer Dome Exploration Inc. (“PDX”) and PIGCO,
undated, relating to the DB and DBS groups of unpatented mining claims in Nye
County, Nevada.

 


 
C - 1

--------------------------------------------------------------------------------

 
 
SCHEDULE D
 
LOCK-UP AND LEGEND REMOVAL AGREEMENT

 
THIS AGREEMENT dated for reference the ● day of  ●, 2010.
 
BETWEEN:
 
SEABRIDGE GOLD INC.
(hereinafter called the "Undersigned")
 
AND:
 
CONSTITUTION MINING CORP.
(hereinafter called the "Issuer")
 
WHEREAS pursuant to an asset purchase agreement dated April 1, 2010 among the
Undersigned, the Issuer, Seabridge Gold Corporation and Pacific Intermountain
Gold Corporation (the "Asset Purchase Agreement"), the Issuer agreed to, among
other things, issue to the Undersigned the Locked-up Shares (as that term is
defined in the Asset Purchase Agreement), being 2,000,000 shares in the common
stock of the Purchaser, par value $0.001 per share;
 
AND WHEREAS the Undersigned has agreed to certain resale restrictions on the
Locked-up Shares, upon and subject to the terms and conditions hereinafter more
particularly set out;
 
AND WHEREAS the Undersigned has agreed that the Locked-up Shares will be issued
with a legend (the "Legend") restricting transfer pursuant to the terms and
conditions of this Agreement;
 
NOW THEREFORE THIS AGREEMENT WITNESSETH that in consideration of the premises
and in consideration of the sum of Ten Dollars ($10.00) now paid by the parties
hereto, each to the other, (the receipt whereof is hereby acknowledged) and in
further consideration of the mutual covenants and conditions hereinafter
contained, the parties hereto agree as follows:
 
PART 1                      DEFINITIONS
 
1.1.        In this Agreement capitalized terms not otherwise defined have the
meanings ascribed thereto in the Asset Purchase Agreement.
 
PART 2                      RESTRICTION ON TRANSFERS; RELEASE OF SHARES
 
2.1.        The Undersigned shall not sell, deal in, assign, transfer in any
manner whatsoever or agree to sell, deal in, assign or transfer in any manner
whatsoever any of the Locked-up Shares or beneficial ownership of or any
interest in them until the earlier of (i) [●], 2013 [insert date that is
thirty-six (36) months from the Closing Date] or (ii) such date that additional
exploration activity on any one or more of the Mineral Properties (as defined in
the Asset Purchase Agreement) results in a resource estimate (the "Resource
Estimate") demonstrating an increase in identified “measured and indicated
mineral resources” (as defined in the Canadian Institute of Mining, Metallurgy
and Petroleum Definition Standards ("CIM")) such that the total number of
reportable ounces of “resources” (as defined in the CIM) for the Mineral
Properties grows to 1,000,000 (or more) ounces (inclusive of the existing base
of 215,000 ounces), except in the following circumstances:
 
D - 1

--------------------------------------------------------------------------------


 
 
(a)  
to another person or persons, including, without limitation, one or more
Affiliates of the Undersigned, each of whom enters into an agreement with the
Issuer having the same terms and conditions as this Agreement for the balance of
the period remaining under this Agreement;

 
(b)  
as a pledge, mortgage or charge to a financial institution as collateral for a
loan, provided that the certificate(s) representing the Locked-up Shares or
other evidence of the Locked-up Shares will not be transferred or delivered to
the financial institution for this purpose.  The loan agreement must provide
that the Locked-up Shares will remain subject to the terms of this Agreement if
the lender realizes on the Locked-up Shares to satisfy the loan;

 
(c)  
in the event of a bankruptcy of the Undersigned, the Locked-up Shares may be
transferred to a trustee in bankruptcy or another person or company entitled to
Locked-up Shares on bankruptcy provided that prior to the transfer, the Issuer
receives from the transferee(s) a fully executed agreement with the Issuer in
the form of this Agreement evidencing the transferee's agreement to be bound;

 
(d)  
in the event of a liquidation, winding-up or receivership of the Undersigned,
the Locked-up Shares may be transferred to the person or persons entitled to
receive the Locked-up Shares on liquidation, winding-up or receivership provided
that prior to the transfer, the Issuer receives a fully executed agreement with
the Issuer in the form of this Agreement evidencing the transferee's agreement
to be bound;

 
(e)  
the transfer is to an institutional or other large investor that wishes to
purchase a large block of the Locked-up Shares, if consented to by the
Issuer.  The Undersigned may, by notice in writing delivered to the Issuer,
request permission for a transfer or sale by the Undersigned of all or some
portion of the Shares to such an institutional or other large investor.  The
notice shall specify the name of the proposed transferee or purchaser, the
number of Locked-up Shares and the proposed date of the transfer or
purchase.  The Issuer will act reasonably and on a timely basis in considering
requests under this Section 2.1(e).  Before such transfer or sale may occur, the
institutional or other large investor must first execute an investment letter,
addressed and delivered to the Issuer, stating that it is acquiring the said
Locked-up Shares for investment purposes and not for the purposes of resale.

 
2.2. The Undersigned agrees and consents to the entry of stop transfer
instructions with the Issuer’s transfer agent and registrar against any transfer
of the Undersigned’s Locked-up Shares not in compliance with the foregoing
restrictions.
 
 
D - 2

--------------------------------------------------------------------------------


 
 
PART 3                      RESOURCE ESTIMATE
 
3.1.       If the results of exploration, if any, of one or more of the Mineral
Properties conducted by or on behalf of the Issuer would reasonably be expected
to provide the basis for the Resource Estimate, the Issuer shall use its
commercially reasonable efforts to complete the Resource Estimate.
 
3.2.      The Issuer shall provide written notice to the Undersigned of the
completion of the Resource Estimate immediately upon completion of the Resource
Estimate, if any.
 
PART 4                      NOTICE OF SALES; LEGEND; LEGEND REMOVAL
 
4.1.       As promptly as possible following the day that the Undersigned
consummates any sale, deal in, assignment, transfer in any manner whatsoever or
agrees to sell, deal in, assign or transfer in any manner whatsoever, any of the
Locked-up Shares or beneficial ownership of or any interest in the Locked-up
Shares under Section 2.1 hereof, the Undersigned shall notify the Issuer of such
transaction.
 
4.2.       Each of the Locked-up Shares shall bear a Legend substantially as
follows:
 
The securities represented by this certificate are subject to certain
restrictions set forth in that certain Lock-up and Legend Removal Agreement,
dated as of [●], 2010, as may be amended or modified from time to time, by and
between Constitution Mining Corp. and Seabridge Gold Inc.
 
4.3.      After completion by the Issuer of the Resource Estimate, the
Undersigned, by notice in writing delivered to the Issuer, may request that the
Legend be removed from the Locked-up Shares.  Forthwith upon receipt by the
Issuer of such a request, the Issuer shall use its best efforts to have the
Legend removed from the Locked-up Shares, including by instructing the Issuer's
transfer agent to remove the Legend and by paying promptly any fees and expenses
associated with the removal of the Legend.  The Undersigned shall co-operate
with the Issuer in respect of the removal of the Legend, including by presenting
the certificate(s) representing the Locked-up Shares or other evidence of the
Locked-up Shares to the Issuer's transfer agent if necessary.
 
PART 5                      NOTICES
 
5.1         Any notice or other communication required or permitted to be given
hereunder or for the purposes hereof will be sufficiently given if delivered to
the party to whom it is given or sent by means of electronic transmission
addressed to such party:
 
 
D - 3

--------------------------------------------------------------------------------


 
 
(a)    in the case of a notice or other communication to the Issuer at:


Pasaje Mártir Olaya 129, Oficina 1203,
Centro Empresarial José Pardo Torre A Miraflores,
Lima, Perú
 
Attention: Michael Stocker
 
(b)    in the case of a notice or other communication to the Undersigned at:
 
106 Front Street East, Suite 400
Toronto, Ontario  M5A 1E1
 
Attention:  President
 
Fax:  (416) 367-2711
 
or at such other address or number as the party to whom such notice or other
communication is to be given has last notified the party giving the same in the
manner provided in this Section 5.1.  Any notice or other communication which is
delivered or sent by means of electronic transmission will be deemed to have
been given and received on the day after it is delivered or transmitted,
provided that if such day is not a day other than a Saturday, Sunday or
statutory holiday in Vancouver, British Columbia (a "Business Day"), the notice
or other communication will be deemed to have been given and received on the
next Business Day following such day.
 
PART 6                      GENERAL
 
6.1.        This Agreement shall enure to the benefit of and be binding upon the
parties hereto, their and each of their heirs, executors, administrators,
successors and permitted assigns.
 
6.2.        Time shall be of the essence of this Agreement.
 
6.3.         This Agreement shall be governed by and construed in accordance
with the laws of the Province of British Columbia and the federal laws of Canada
applicable therein, without reference to conflicts of laws.
 
6.4.          This Agreement, including the schedules hereto, constitutes the
entire agreement and understanding between and among the parties hereto with
respect to the subject matter hereof and supersedes any prior agreement,
representation or understanding with respect thereto.
 
6.5.          This Agreement may not be modified, amended, altered or
supplemented, except upon the execution and delivery of a written agreement
executed by all of the parties hereto.
 
6.6.          This Agreement may be executed in several parts in the same form
and such part as so executed shall together constitute one original agreement,
and such parts, if more than one, shall be read together and construed as if all
the signing parties hereto had executed one copy of this Agreement.
 
[Remainder of page intentionally left blank]
 


 
D - 4

--------------------------------------------------------------------------------

 
-  -




 
IN WITNESS WHEREOF the parties have executed these presents as and from the day
and year first above written.


 
SEABRIDGE GOLD INC.


Per:____________________________________
           Authorized signatory
 


CONSTITUTION MINING CORP.


Per:_______________                                                  
            Authorized signatory
 
 


 




 
D - 5

--------------------------------------------------------------------------------

 
-  -


 
SCHEDULE E
 


AUTHORIZATIONS AND CONSENTS REQUIRED BY THE VENDORS

 
1.  
Consent required pursuant to the Mining Lease Agreement among Margraf
Explosives, Inc., Mountain View Exploration, Inc., Donald M. and Inge M. Duncan
Family Trust, 1994 and Pacific Intermountain Gold Corporation (“PIGCO”) dated
April 28, 2003.

 
2.  
Agreement to be bound pursuant to the Letter Agreement between Placer Dome
Exploration Inc. (“PDX”) and PIGCO, undated, relating to the DB and DBS groups
of unpatented mining claims in Nye County, Nevada.

 
 
 

 
 
E - 1

--------------------------------------------------------------------------------

 




 
SCHEDULE F
 
 
AUTHORIZATIONS AND CONSENTS REQUIRED BY THE PURCHASER
 
 
None.
 
 
 




 
F - 1

--------------------------------------------------------------------------------

 




 
SCHEDULE G
 
 
DELIVERIES OF THE VENDORS AT CLOSING
 
 
1.  
Quitclaims for the transfer of the Claims to the Purchaser, in form and
substance acceptable to Purchaser, acting reasonably.

 
2.  
Assignment and Assumption Agreement.

 
3.  
Lock-up and Legend Removal Agreement.

 
4.  
A certified copy of a resolution of each of Vendors and SEA’s directors
authorizing the entering into of this Agreement and the sale of the Assets
provided for in this Agreement.

 
5.  
A certificate executed by an officer of each Vendor and SEA as to the accuracy
of their representations and warranties as of the Closing Date and as to the
compliance with and performance of their covenants and obligations to be
performed or complied with at or before the Closing.

 
6.  
Technical Data

 
 
 




 
G - 1

--------------------------------------------------------------------------------

 




 
SCHEDULE H
 
 
DELIVERIES OF THE PURCHASER AT CLOSING
 
 


 
1.  
Assignment and Assumption Agreement.

 
2.  
Promissory Note.

 
3.  
Debenture.

 
4.  
Lock-up and Legend Removal Agreement.

 
5.  
A certified copy of a resolution of the Purchaser’s directors authorizing the
entering into of this Agreement and the purchase of the Assets provided for in
this Agreement.

 
6.  
A certificate executed by an officer of Purchaser as to the accuracy of its
representations and warranties as of the Closing date and as to the compliance
with and performance of its covenants and obligations to be performed or
complied with at or before the Closing.

 
 
 

 
 
H - 1

--------------------------------------------------------------------------------

 
 
 
SCHEDULE I
 
ASSIGNMENT AND ASSUMPTION AGREEMENT
 
 
 
 
 
 
 
 
 
 
I - 1

--------------------------------------------------------------------------------




 
ASSIGNMENT AND ASSUMPTION AGREEMENT
 
 
THIS AGREEMENT made as of the ● day of ●, 2010.
 
AMONG:
 
SEABRIDGE GOLD CORPORATION, a corporation existing under the laws of Nevada
having a registered office at Suite 260, 6121 Lakeside Drive, Reno, Nevada 89511
 
(“Seabridge”)

 
and

 
PACIFIC INTERMOUNTAIN GOLD CORPORATION, a corporation existing under the laws of
Nevada and having a registered office at Suite 260, 6121 Lakeside Drive, Reno,
Nevada 89511
 
(“PIGC”)
 
(Seabridge and PIGC are referred to collectively as the “Vendors”)
 
OF THE FIRST PART
 
AND:
 
SEABRIDGE GOLD INC., a corporation existing under the laws of Canada and having
offices at 106 Front Street East, Suite 400, Toronto, Ontario, Canada M5A 1E1
 
(“SEA”)
 
OF THE SECOND PART
 
AND:
 
CONSTITUTION MINING CORP., a corporation existing under the laws of the State of
Delaware and having offices at Pasaje Mártir Olaya 129, Oficina 1203, Centro
Empresarial José Pardo Torre A Miraflores, Lima, Perú
 
(the “Purchaser”)
 
OF THE THIRD PART
 


I - 2

--------------------------------------------------------------------------------


 

 
WHEREAS by an Asset Purchase Agreement dated April 1, 2010 (the “Purchase
Agreement”) made among the Vendors, SEA and the Purchaser, the Vendors agreed to
transfer to the Purchaser and the Purchaser agreed to purchase, the Assets and
the Purchaser agreed to assume all obligations of the Vendors or SEA which arise
under the Closing Date in respect of the Contracts.
 
NOW THEREFORE THIS AGREEMENT WITNESSES that in consideration of the mutual
covenants herein contained and other good and valuable consideration (the
receipt and sufficiency of which is hereby acknowledged by each of the parties)
the parties hereto covenant and agree as follows:
 
1.  
Definitions

 
In this Agreement:
 
(a)           
terms which are defined in the Purchase Agreement which are used and capitalized
in this Agreement shall have the respective meanings specified in the Purchase
Agreement except as otherwise defined herein;

 
(b)          
“Assets” means all of the (i) Mineral Properties and (ii) Technical Data;

 
(c)          
“Contracts” means the agreements listed in Schedule C hereto;

 
(d)          
“Mineral Properties” means the Leasehold Properties described in Schedule A
hereto and the Claims described in Schedule B hereto; and

 
(e)          
“Technical Data” means all of the technical data and correspondence which the
Vendors have in respect of the Mineral Properties including, without limitation,
reports, drill core and logs, metallurgical samples and digital data files.

 
2.  
Assignment

 
Each of the Vendors hereby absolutely assign, convey, transfer and set over unto
the Purchaser,
 
(a)           all of their respective right, title and interest in and to the
Assets; and
 
(b)           (i)           all of their respective right, title and interest in
and to the Contracts;
 
(i)           any and all payments due or accruing due or at any time after the
Closing
               Date to become due to the Vendors under the Contracts; and
 
(ii)          the benefit of all guarantees, warranties, indemnities and
covenants made
               or given by the parties to the Contracts other than the Vendors,
 
with full power and authority to sue for damages for breach of any warranty or
covenant or for specific performance of covenants in the name of the Vendors.
 
 
I - 3

--------------------------------------------------------------------------------


 
3.  
Assumption by the Purchaser

 
As of the Closing Date, the Purchaser does hereby assume those obligations and
liabilities of the Vendors under the Contracts which are to be paid, satisfied,
discharged, performed or fulfilled after the Closing Date and which did not
arise directly or indirectly as a result of a default occurring prior to the
Closing Date (which obligations and liabilities are herein called the “Purchaser
Assumed Obligations”) and covenants and agrees with the Vendors and SEA that
from the Closing Date the Purchaser will pay, satisfy, discharge, perform and
fulfil all the Purchaser Assumed Obligations.
 
4.  
Vendors to Hold Property Interests in Trust

 
Should any property or right intended to be transferred hereunder not be
transferred to the Purchaser at the Closing, the Vendors will hold such property
or right as bare trustee in trust for and at the sole cost (without any premium)
of the Purchaser from the Closing Date until such property or right is
effectually transferred.
 
5.  
Governing Law

 
This Agreement shall be governed by and construed in accordance with the laws of
the Province of British Columbia and of Canada applicable to the Province of
British Columbia.
 
6.  
Further Assurances

 
Each of the parties shall at all times hereafter execute and deliver all such
further documents and instruments and shall do such further acts and things as
may be reasonably required to give full effect to this Agreement.
 
7.  
Inurnment

 
This Agreement shall enure to the benefit of and be binding upon the parties
hereto and their respective successors and assigns.
 
8.  
Counterparts

 
This Agreement may be executed in counterparts and when each party has executed
a counterpart each of such counterparts shall be deemed to be an original and
all of such counterparts when taken together shall constitute one and the same
agreement.
 
9.  
Execution

 
This Agreement may be executed and delivered by facsimile.
 


[The remainder of this page intentionally left blank]


 
I - 4

--------------------------------------------------------------------------------

 




 
IN WITNESS WHEREOF this Agreement has been executed as of the day and year first
above written.
 
SEABRIDGE GOLD CORPORATION

 


                                                                          
Authorized Signatory
 
PACIFIC INTERMOUNTAIN GOLD
 
CORPORATION

 


                                                                           
Authorized Signatory
 
SEABRIDGE GOLD INC.

 


                                                                          
Authorized Signatory
 
CONSTITUTION MINING CORP.

 


                                                                          
Authorized Signatory
 


 
I - 5

--------------------------------------------------------------------------------

 
 
Schedule A
 
Leasehold Properties
 
County
Project
# of
Claims
Operator
Owner(s)
Notes:
County
Nevada:
         
Nevada:
CHURCHILL
ARON (Aron & Windmill claims)
20
SEABRIDGE
RENEGADE (10) + EM CRIST(10)
Lease from Renegade Exploration Inc.
CHURCHILL
ELKO
MOUNT WILSON (W.C. claims)
8
PIGCO
MARGRAF et al
Lease from Margraf et al
ELKO
NYE
RAYS (RAYS & SAM claims)
25
PIGCO
DK JENNINGS
Lease from Jennings et al
NYE
NYE
CLIFFORD (COUGAR & TERRY claims)
4
PIGCO
AJ CLIFFORD et al
Lease from Boscovich and Clifford et al
NYE
NYE
HANNAPAH (DODGE & LORIE claims)
6
PIGCO
BC DUTCHER
Lease from Dutcher
NYE
NYE
McCANN (RUBY claim)
1
PIGCO
L BOSCOVICH + BOTTOM FAMILY TRUST
Lease from Bottom Family trust
NYE
NYE
MERGER (RUBY claims)
3
PIGCO
B&M BOSCOVICH + RE&GE CLIFFORD
Lease from Boscovich et al
NYE
NYE
THUNDER MTNISILVER ACE (SILVER ACE claim)
1
PIGCO
L BOSCOVICH + BOTTOM FAMILY TRUST
Lease from Bottom Family Trust
NYE
NYE
THUNDER MTN/TOUGH NUT (TOUGH NUT claims)
2
PIGCO
L BOSCOVICH + BOTTOM FAMILY TRUST
Lease from Bottom Family Trust
NYE

 


 




 
I - 6

--------------------------------------------------------------------------------

 
 
Schedule B
 
Claims
 
County
Project
# of
Claims
Operator
Owner(s)
Notes:
County
Nevada:
         
Nevada:
CHURCHILL
WESTGATE (M claims)
98
SEABRIDGE
SEABRIDGE
 
CHURCHILL
ELKO
MAVERICK NORTH (RE claims)
28
PIGCO
PIGCO
 
ELKO
ELKO
MOUNT WILSON (DC claims)
31
PIGCO
PIGCO
 
ELKO
ESMERALDA
CASTLE ROCK (CP,JD,NBSS,NEW,DJ,JAZ&WE S claims)
125
SEABRIDGE
PLATORO (73) + KENNECOTT (20) + GREAT BASIN (32)
Agreement with Platoro
ESMERALDA
ESMERALDA
CLAYTON RIDGE (LA claims)
6
PIGCO
PIGCO
 
ESMERALDA
ESMERALDA
GILBERT SOUTH (CC claims)
102
PIGCO
PIGCO
 
ESMERALDA
ESMERALDA
MILLER'S SOUTH (AS claims)
21
PIGCO
PIGCO
 
ESMERALDA
HUMBOLDT
KING'S RIVER (AT claims)
44
PIGCO
PIGCO
 
HUMBOLDT
MINERAL
TETON (LP claims)
20
PIGCO
PIGCO
 
MINERAL
NYE
B.A.BRECCIA (BAB claims)
18
PIGCO
PIGCO
 
NYE
NYE
BAXTER SPRINGS (BAXTER & PZ claims)
40
PIGCO
PIGCO
 
NYE
NYE
BELLEHELLEN WEST (YH
claims)
18
PIGCO
PIGCO
 
NYE
NYE
CLIFFORD (CM claims)
64
PIGCO
PIGCO
Castleworth Ventures (lessee)
NYE
NYE
EDEN (EN claims)
21
PIGCO
PIGCO
 
NYE
NYE
ELLENDALE (YC and TF claims)
168
PIGCO
PIGCO
 
NYE
NYE
FOUR MILE BASIN (KM claims)
207
PIGCO
PIGCO
 
NYE
NYE
GEORGE'S CANYON (GC claims)
30
PIGCO
PIGCO
 
NYE
NYE
GOLDEN ARROW SOUTH (GS claims)
230
PIGCO
PIGCO
 
NYE
NYE
HANNAPAH (HP,HANN & HANNA claims)
196
PIGCO
PIGCO
 
NYE
NYE
LIBERTY SPRINGS (LB claims)
80
PIGCO
PIGCO
 
NYE
NYE
MERGER (BH claims)
46
PIGCO
PIGCO
 
NYE
NYE
MIDWAY ISLANDS
16
PIGCO
PIGCO
 
NYE
 
(KN,MWAY,NY & RF claims)
         
NYE
MIDWAY NW (DB claims)
40
PIGCO
PLACER DOME
Agreement with Placer Dome US Inc.
NYE
NYE
MIDWAY SW (DBS claims)
47
PIGCO
PLACER DOME
Agreement with Placer Dome US Inc.
NYE
NYE
RAYS (SE claims)
62
PIGCO
PIGCO
 
NYE
NYE
STONEWALL (SW claims)
73
PIGCO
PIGCO
 
NYE
NYE
THUNDER MOUNTAIN (AW
claims)
173
PIGCO
PIGCO
 
NYE
NYE
THUNDER MOUNTAIN (AW claims)
53
PIGCO
PIGCO
Castleworth Ventures is registered as lessee
NYE
NYE
McCANN (MC claims)
24
PIGCO
PIGCO
 
NYE

 


 
I - 7

--------------------------------------------------------------------------------

 


 
Schedule C
 
Contracts
 
1.  
Mining Lease and Agreement – Rays Project among Donald K. Jennnings, Joe Leising
and Pamela Leising and Pacific Intermountain Gold Corporation (“PIGCO”) dated
January 3, 2003 relating to the lease of unpatented mining claims in Nye County
Nevada.

 
2.  
Mining Lease Agreement among Margraf Explosives, Inc., Mountain View
Exploration, Inc., Donald M. and Inge M. Duncan Family Trust, 1994 and PIGCO
dated April 28, 2003 relating to the lease of mining claims in Elko County,
Nevada.

 
3.  
Mining Lease and Agreement – Tough Nut Project between Bottom Family Trust and
PIGCO dated October 10, 2002 relating to the lease of two unpatented mining
claims in Nye County, Nevada.

 
4.  
Mining Lease and Agreement – Silver Ace Project between Limon KL Boscovich and
the Bottom Family Trust and PIGCO dated October 10, 2002 relating to the lease
of one unpatented mining claim in Nye County, Nevada.

 
5.  
Mining Lease and Agreement – Merger Project among Bozo Boscovich, William Roy
Clifford and Gladys E. Clifford and PIGCO dated November 1, 2002 relating to the
lease of three unpatented mining claims in Nye County Nevada.

 
6.  
Mining Lease and Agreement – Hannapah Project between Bruce C. Dutcher and PIGCO
dated November 7, 2002 relating to the lease of six unpatented and eight
patented mining claims in Nye County, Nevada.

 
7.  
Mining Lease and Agreement – McCann Project between Bottom Family Trust and
PIGCO dated October 10, 2002 and amended Oct 10, 2003, relating to the lease of
one unpatented mining claim in Nye County, Nevada.

 
8.  
Mining Lease and Agreement between Platoro West, Inc., and Seabridge Resources
Inc., dated August 15, 2000 relating to the lease of unpatented mining claims in
Esmerelda County, Nevada.

 
9.  
Mining Lease and Agreement – Aron Project, between Renegade Exploration Inc.,
and Elliot Crist and Seabridge Gold Corporation dated October 9, 2002 relating
to the lease of unpatented mining claims in Churchill County, Nevada.

 
10.  
Mining Lease and Agreement – Clifford Project among Bozo Boscovich, William Roy
Clifford and Gladys E. Clifford and PIGCO dated November 1, 2002 relating to the
lease of three unpatented mining claims in Nye County, Nevada.

 
11.  
Letter Agreement between Placer Dome Exploration Inc. (“PDX”) and PIGCO,
undated, relating to the DB and DBS groups of unpatented mining claims in Nye
County, Nevada.

 
 


 
I - 8

--------------------------------------------------------------------------------

 
 
 
SCHEDULE J
 
 
DEBENTURE
 




 
J - 1

--------------------------------------------------------------------------------

 

NEITHER THIS SECURITY NOR THE SECURITIES INTO WHICH THIS SECURITY IS CONVERTIBLE
HAVE BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION OR THE
SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN EXEMPTION FROM
REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES
ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO AN
AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH APPLICABLE STATE
SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO THE TRANSFEROR TO
SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY ACCEPTABLE TO THE
COMPANY. THIS SECURITY AND THE SECURITIES ISSUABLE UPON CONVERSION OF THIS
SECURITY MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR OTHER
LOAN SECURED BY SUCH SECURITIES.
 
UNLESS PERMITTED UNDER CANADIAN SECURITIES LEGISLATION, THE HOLDER OF THIS
SECURITY MUST NOT TRADE THE SECURITY BEFORE THE DATE THAT IS 4 MONTHS AND A DAY
AFTER THE LATER OF (I) ●, 2010, AND (II) THE ISSUER BECAME A REPORTING ISSUER IN
ANY PROVINCE OR TERRITORY.
 
CONSTITUTION MINING CORP.
 
(Organized under the laws of Delaware)
 
US$1,000,000

 
Secured 8% Convertible Debenture due ●, 2012
 


For value received, CONSTITUTION MINING CORP. (the "Corporation"), of Pasaje
Mártir Olaya 129, Oficina 1203, Centro Empresarial José Pardo Torre A
Miraflores, Lima, Perú, hereby acknowledges itself indebted to and promises to
pay to SEABRIDGE GOLD INC., at 106 Front Street East, Suite 400, Toronto,
Ontario, Canada M5A 1E1 (the "Holder"), on ●, 2012, $1,000,000 in lawful money
of the United States of America (unless this Debenture shall have been
previously redeemed or converted in accordance with the terms and conditions
attached hereto as Schedule "A" and forming part hereof (the "Terms and
Conditions")) and to pay interest on such Principal Amount at a rate of eight
per cent per annum (8%) until paid commencing on the date of this Debenture, as
provided in the Terms and Conditions.  This Debenture is convertible, at the
option of the Holder, into Common Shares and is redeemable at the option of the
Corporation, upon and subject to the provisions and conditions contained in the
Terms and Conditions. The Schedules and the Exhibits attached hereto are
incorporated in this Debenture by reference and are deemed to be an integral
part hereof. The Corporation waives presentment, demand for performance, notice
of non-performance, notice of dishonour, protest and notice of protest and any
other notice in respect of this Debenture.
 
Capitalized words in this Debenture, not otherwise defined herein, have the
meanings ascribed to such words in the Terms and Conditions.
 
IN WITNESS WHEREOF the Corporation has caused this Debenture to be executed by
its duly authorized officer as of the ● day of ●, 2010.
 
CONSTITUTION MINING CORP.
 
Per:_____________________________
             Authorized Signing Officer

 
J - 2

--------------------------------------------------------------------------------

 



 
SCHEDULE "A"
Terms and Conditions applicable to Secured 8% Convertible Debenture
dated as of ●, 2010 issued by
 
CONSTITUTION MINING CORP.
 
ARTICLE 1
 
INTERPRETATION
 
1.1          Defined Terms
 
In addition to the terms parenthetically defined herein, in this Debenture the
following terms shall have the following meanings respectively:
 
"affiliates" means, in relation to any Person, any other Person that controls,
is controlled by or is under common control with the first mentioned Person, and
for the purposes of this definition and references in this Debenture to
"affiliate", "control" means the possession, directly or indirectly, by such
Person of the power to direct or cause the direction of the management and
policies of the first mentioned Person, whether through the ownership of voting
securities or otherwise;
 
"Business Day" means any day, other than Saturday, Sunday or any statutory
holiday in the city of Toronto, Ontario;
 
"Capital Reorganization" has the meaning attributed to such term in Subsection
3.3(d);
 
"Change in Control" means the acquisition of beneficial voting control or
direction over 50.1% or more of the issued and outstanding Common Shares,
calculated on a fully diluted basis, excluding any acquisition of Common Shares
by Seabridge Gold Inc. or any of its affiliates;
 
"Closing Market Price" at any date means the closing price per share for Common
Shares on or through, as applicable, the Principal Market;
 
"Common Share Reorganization" has the meaning attributed to such term in
Subsection 3.3(a);
 
"Common Shares" means the shares of Common Stock in the capital of the
Corporation, as such shares exist as at the Date of Issue; provided that, in the
event of a subdivision, redivision, reduction, combination or consolidation
thereof, or successive such subdivisions, redivisions, reductions, combinations
or consolidations, then, subject to adjustments, if any, having been made in
accordance with Section 3.3, shall thereafter mean the shares resulting from
such subdivision, redivision, reduction, combination or consolidation;
 
"Conversion Price" has the meaning attributed to such term in Subsection 3.1(a);
 
"Convertible Security" has the meaning attributed to such term in Subsection
3.3(b);
 
"Date of Conversion" has the meaning attributed to such term in Subsection
3.2(b);
 
"Date of Issue" means the date hereof;
 
"Debenture" means this secured convertible debenture of the Corporation due on
the Maturity Date;
 
J - 3

--------------------------------------------------------------------------------


 
 
"Debts" means cash amounts borrowed by the Corporation and, without duplication,
amounts owed by the Corporation under promissory notes, debentures, bonds,
obligations, responsibilities, expenses (including trade payables) or other
instruments evidencing indebtedness of the Corporation;
 
"Default" means any event or condition that constitutes an Event of Default or
that would constitute an Event of Default except for satisfaction of any
condition subsequent required to make the event or condition an Event of
Default, including giving of any notice, passage of time, or both;
 
"Event of Default" has the meaning attributed to such term in Section 6.1;
 
"Holder" means the original holder of the Debenture or any successor, transferee
or assignee of the original holder or any future Holder;
 
"including" means including without limitation;
 
"Interest Rate" means 8% per annum (subject to increase as set forth in Section
2.2), calculated annually and payable as set forth in Section 2.2;
 
"Material Adverse Change" means any change (or any condition, event or
development involving a prospective change) in the business, operations, results
of operations, assets, capitalization, financial condition, prospects, licenses,
permits, concessions, rights, liabilities or privileges, whether contractual or
otherwise, of the Corporation, that is, or could reasonably be expected to be,
materially adverse to the business or financial condition of the Corporation;
 
"Maturity Date" has the meaning attributed to such term in Section 2.3;
 
"Mineral Properties" has the meaning attributed to such term in the Purchase
Agreement;
 
"Obligations" means the aggregate of all indebtedness, obligations and
liabilities, direct or indirect, absolute or contingent, matured or not, of the
Corporation to the Holder wheresoever and howsoever incurred and whether
incurred arising pursuant to this Debenture and whether incurred prior to, at
the time of, or subsequent to the execution hereof, whether incurred alone or
with another or others, including extensions and renewals;
 
"Optional Conversion" has the meaning attributed to such term in Subsection
3.1(b);
 
"Person" means any individual, partnership, limited partnership, joint venture,
syndicate, sole proprietorship, company or corporation with or without share
capital, unincorporated association, trust, trustee, executor, administrator or
other legal personal representative, government or governmental authority or
entity, however designated or constituted;
 
"Principal Amount" means $1,000,000 in lawful money of United States of America,
less the amount of any principal which has been redeemed, repaid or satisfied by
the conversion of such principal, or portion thereof, into Common Shares from
time to time pursuant to this Debenture;
 
"Principal Market" means such stock exchange or quotation system on or through
which the Common Shares are listed or quoted which has the highest trading
volume in the calendar month immediately preceding such date, being as at the
date hereof the OTC Bulletin Board;
 
"Purchase Agreement" means the Asset Purchase Agreement dated March 31, 2010
among the Corporation, the Holder, Seabridge Gold Corporation and Pacific
Intermountain Gold Corporation;
 
 
J - 4

--------------------------------------------------------------------------------


 
"Redemption Date" with respect to the Debenture, means the date specified in a
Redemption Notice as the date on which the outstanding Principal Amount of the
Debenture will be redeemed by the Corporation;
 
"Redemption Notice" has the meaning attributed to such term in Section 4.1;
 
"Redemption Price" has the meaning attributed to such term in Section 4.1;
 
"Rights", "Rights Offering" and "Rights Period" have the respective meanings
attributed to such terms in Subsection 3.3(b);
 
"Security Agreement" means the Security Agreement contemplated under the
Purchase Agreement;
 
"Time of Expiry" means 4:00 p.m. (Toronto time) on the Maturity Date or, if
there is an uncured Event of Default in effect at such time, such time shall
automatically be extended to the time the Principal Amount of the Debenture and
all other Obligations owing to the Holder have been paid in full;
 
"Trading Day" means a day on which the Principal Market is open for the trading
of securities;
 
"Transfer Form" means the form of transfer substantially as annexed as Exhibit
"1" hereto;
 
1.2         Exhibits
 
The following are the Exhibits which form part of this Debenture:
 
Exhibit "1":                                Form of Transfer
Exhibit "2":                                Form of Election of Conversion
Privilege


 
1.3         Statutory References
 
Any reference in this Debenture to a statute shall be deemed to be a reference
to such statute as amended, re-enacted or replaced from time to time.
 
1.4         Gender and Number
 
Unless the context otherwise requires, words importing the singular include the
plural and vice-versa and words importing gender include all genders.
 
1.5         Monetary References
 
Any reference in this Debenture to "Dollars", "dollars" or the symbol "$" shall
be deemed to be a reference to lawful money of the United States of America.
 
1.6       Day Not a Business Day
 
In the event that any day on which any action is required to be taken hereunder
is not a Business Day, then such action shall be required to be taken on the
requisite time on the first Business Day thereafter.
 
 
J - 5

--------------------------------------------------------------------------------


 
1.7    Invalidity of Provisions
 
Each of the provisions contained in this Debenture is distinct and severable and
a declaration of invalidity or unenforceability of any such provision by a court
of competent jurisdiction shall not affect the validity or enforceability of any
other provision hereof.
 
1.8     Governing Law
 
This Debenture shall be governed by and construed in accordance with the laws of
the Province of British Columbia and the laws of Canada applicable therein,
governing contracts made and to be performed wholly therein, and without
reference to its principles governing the choice or conflict of laws. The
parties hereto irrevocably submit to the exclusive jurisdiction of the courts of
the Province of British Columbia, sitting in the City of Vancouver, with respect
to any dispute related to or arising from this Debenture.
 
1.9     Assignment
 
Subject to the restrictions on, and requirements for, transfer prescribed
herein, the rights and obligations of the Corporation and the Holder shall be
binding upon and shall enure to the benefit of their respective successors,
heirs, executors, administrators and permitted transferees and assigns.  This
Debenture may not be assigned by the Corporation.  This Debenture may be
assigned by the Holder without the prior consent of the Corporation, subject to
compliance with applicable securities legislation.
 
ARTICLE 2
THE NOTE
 
2.1    Status
 
This Debenture constitutes a direct, general and unconditional obligation of the
Corporation.
 
2.2  Interest
 
(a)  
The Principal Amount due under this Debenture shall bear interest at the
Interest Rate from the Date of Issue to the earlier of the Maturity Date and the
Date of Conversion (in respect of such Principal Amount then being converted,
subject to the provisions in Article 3). Interest shall accrue on the
outstanding Principal Amount from day to day both before and after default,
demand, maturity and judgment, for the actual number of days elapsed on the
basis of a year of 365 days. Where the calendar year of calculation contains 366
days, interest hereunder shall be expressed as a yearly rate for purposes of the
Interest Act (Canada) as such rate multiplied by 366 and divided by 365. Such
interest shall be payable in quarterly payments in arrears on the last day of
each calendar quarter of each year in an amount determined by reference to the
number of days in the applicable quarter and the Principal Amount outstanding on
each such day, with the first such payment to fall due on March 31, 2010 and,
for greater certainty, shall be payable before as well as after default.

 
(b) 
Upon the occurrence of an Event of Default, the Interest Rate shall be increased
to 15% per annum effective as of the date of such Event of Default.  Such 15%
per annum interest rate shall remain in effect for as long as the Event of
Default exists, and thereafter shall revert to 8% per annum effective as of the
date such Event of Default no longer exists.

 
 
J - 6

--------------------------------------------------------------------------------


 
2.3     Maturity Date
 
The Debenture shall mature and the Principal Amount hereof shall become payable
on ●, 2012 (the "Maturity Date") (unless this Debenture shall have been
previously redeemed or converted in full in accordance with the provisions
hereof).
 
2.4      Transfer and Legending of the Debenture and the Underlying Securities
 
(a)  
Subject to any restriction under applicable law or policy of any applicable
regulatory body, the Holder may at any time and from time to time have the
Debenture or any portion of the Principal Amount thereof transferred.

 
(b)  
The transferor of the Debenture or any portion of the Principal Amount thereof
shall duly complete and execute a Transfer Form.

 
(c)  
The Corporation shall not be charged with notice of or be bound to see to the
execution of any trust, whether express, implied or constructive, in respect of
the Debenture, except where the Corporation is required to take notice by
statute or order of a court of competent jurisdiction and in such case the
Corporation may transfer the Debenture on the direction of the holder thereof,
whether named as trustee or otherwise, as though that Person were the beneficial
owner thereof.

 
(d)  
The Holder shall not be permitted to transfer the Debenture or issue or transfer
any Common Shares issuable on conversion of the Debenture unless the Holder can
demonstrate to the Corporation that such transfer or issue is not in connection
with any transfers or conversions which are otherwise not in compliance with:
(a) the Securities Act and the regulations thereunder if applicable, (b) the
Securities Act (Ontario) and the rules and regulations thereunder, (c)
applicable securities laws and regulations of other relevant jurisdictions, and
(d) the policies of the Principal Market.

 
The Holder acknowledges that this Debenture and the securities underlying the
Debenture are subject to resale restrictions in the United States and Canada,
except as permitted by applicable securities laws and the terms of this
Debenture and acknowledges that the certificates representing the Common Shares
issuable upon the conversion of this Debenture will, in addition to any other
legends required under applicable securities laws, bear the following legends
denoting the restrictions on transfer:
 
THE SECURITIES REPRESENTED BY THIS INSTRUMENT HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR THE SECURITIES LAWS OF ANY STATE AND MAY
NOT BE SOLD, PLEDGED, HYPOTHECATED OR OTHERWISE TRANSFERRED, EXCEPT UPON
DELIVERY TO THE COMPANY OF AN OPINION OF COUNSEL, SATISFACTORY TO THE BOARD OF
DIRECTORS, THAT AN EXEMPTION FROM SUCH REGISTRATION IS AVAILABLE AND THAT SUCH
TRANSFER WILL NOT RESULT IN ANY VIOLATION OF THE LAW.
 
UNLESS PERMITTED UNDER CANADIAN SECURITIES LEGISLATION, THE HOLDER OF THIS
SECURITY MUST NOT TRADE THE SECURITY BEFORE THE DATE THAT IS 4 MONTHS AND A DAY
AFTER THE LATER OF (I) ●, 2010, AND (II) THE ISSUER BECAME A REPORTING ISSUER IN
ANY PROVINCE OR TERRITORY.
 
J - 7

--------------------------------------------------------------------------------


 
 
2.5     Ownership of Debenture
 
(a)  
The Holder of this Debenture shall be deemed to be the owner thereof for all
purposes and payment of or on account of the principal of the Debenture shall be
made only to or upon the order in writing of the Holder thereof and such payment
shall be a complete discharge to the Corporation for the amounts so paid.

 
(b)  
The Holder for the time being of the Debenture shall be entitled to the
principal evidenced by the Debenture, free from all equities or rights of
set-off or counterclaim between the Corporation and the Holder thereof (except
any equities of which the Corporation is required to take notice by law) and all
Persons may act accordingly and a permitted transferee of the Debenture shall,
after the Transfer Form is recorded by the Corporation and upon compliance with
all other conditions contained in the Debenture or by law or by any policy of
any regulatory body, be deemed to be owner of such Debenture free from all
equities or rights of set-off or counterclaim between the Corporation and the
transferor or any previous Holder thereof, save in respect of equities of which
the Corporation is required to take notice by statute or by order of a court of
competent jurisdiction. Delivery to the Holder by the Corporation or the receipt
by the Holder of the principal monies and interest evidenced by the Debenture or
the Common Shares issuable on the conversion of this Debenture, if any, shall be
a good discharge to the Corporation of its obligations hereunder and the
Corporation shall not be bound to enquire into the title of the Holder, save as
ordered by a Court of competent jurisdiction or as required by statute.

 
2.6      Replacement of Debenture
 
If the Debenture shall become mutilated or be lost, stolen or destroyed and in
the absence of notice that such Debenture has been acquired by a purchaser in
good faith, the Corporation will issue and deliver a new Debenture upon
surrender and cancellation of the mutilated Debenture, or, in the case of a
lost, stolen or destroyed Debenture, in lieu of and in substitution for the
same.  In case of loss, theft or destruction, the applicant for a new Debenture
shall furnish to the Corporation such evidence of such loss, theft or
destruction as shall be satisfactory to the Corporation in its discretion and
shall also furnish an indemnity in amount and form satisfactory to the
Corporation, acting reasonably. The applicant shall pay all reasonable expenses
incidental to the issuance of any such new Debenture.
 
2.7    Application of Funds
 
Any monies that are paid, from time to time, to the Holder pursuant to this
Debenture shall be applied firstly, to indebtedness hereunder other than on
account of interest and principal; secondly, on account of accrued and unpaid
interest; and thirdly, to any outstanding Principal Amount.
 
ARTICLE 3
CONVERSION
 
3.1   Optional Conversion
 
(a)  
The conversion price for each Common Share to be issued upon the conversion of
the Debenture is $1.00, subject to adjustment as provided in this Article 3 (the
"Conversion Price").

 
(b)  
Subject to and upon compliance with the provisions of this Article 3, the Holder
of the Debenture shall have the right, at its option, at any time after the
thirtieth (30th) day prior to the Time of Expiry, to convert such Debenture, or
any portion of the Principal Amount thereof which is $10,000 or an integral
multiple of $10,000, plus accrued and unpaid interest, into Common Shares at the
Conversion Price (an "Optional Conversion").

 
 
J - 8

--------------------------------------------------------------------------------


 
 
(c)  
The number of Common Shares to be issued to the Holder upon an Optional
Conversion shall be determined by dividing the amount to be converted by the
Conversion Price.

 
(d)  
In the event of an Optional Conversion, the accrued and unpaid interest on the
converted portion of the Principal Amount of the Debenture will be paid in cash
(and/or Common Shares in accordance with Subsection 3.1(b)) within three
Business Days of Date of Conversion.

 
3.2     Manner of Exercise of Right to Convert
 
(a)  
The Holder of the Debenture wishing to convert such Debenture in whole or in
part into Common Shares as an Optional Conversion shall provide to the
Corporation, at its office in the City of Lima, Peru, written notice (an "Option
Conversion Notice") in form and substance satisfactory to the Corporation,
acting reasonably, substantially in the form of Exhibit "2" annexed hereto, duly
executed by the Holder, its legal representatives or its attorney duly appointed
by an instrument in form and substance satisfactory to the Corporation, acting
reasonably, exercising its right to convert such Debenture in accordance with
the provisions of this Article 3.  Thereupon the Holder or, subject to payment
of all applicable stamp taxes, security transfer taxes or other governmental
charges and compliance with all reasonable requirements of the Corporation, its
nominee or assignee, shall be entitled to be entered in the books of the
Corporation as at the Date of Conversion (or such later date as is specified in
Subsection 3.2(b)) as the registered holder of the number of Common Shares so
converted in accordance with the provisions hereof and within five Business Days
thereafter, the Corporation shall deliver to the Holder or, subject as
aforesaid, its nominee or assignee, certificates for such Common Shares and a
cheque for any amounts payable under Section 2.2, Subsection 3.1(d) or Section
3.5.

 
(b)  
For the purposes hereof, an Option Conversion Notice shall be deemed to be
received by the Corporation on the date (the "Date of Conversion") of deemed
receipt in accordance with Section 7.1 of this Agreement, provided that if the
Option Conversion Notice is deemed to have been received on a day on which the
register of Common Shares is closed, the Person entitled to receive Common
Shares shall become the holder of record of such Common Shares as at the date on
which such register is next reopened.

 
(c)  
Any part, being $10,000 or an integral multiple thereof plus accrued interest,
of the Debenture may be converted as provided herein and all references in this
Debenture to conversion of the Debenture shall be deemed to include conversion
of such parts.

 
(d)  
The Common Shares issued upon conversion shall rank equally with all other
issued and outstanding Common Shares as of the Date of Conversion or such later
date as such Holder shall become the holder of record of such Common Shares
pursuant to Subsection 3.2(b), from which applicable date they will for all
purposes be and be deemed to be issued and outstanding as fully paid and
non-assessable Common Shares.

 
3.3    Adjustment of Conversion Price
 
The Conversion Price will be subject to adjustment from time to time in the
events and in the manner provided as follows:
 
J - 9

--------------------------------------------------------------------------------


 
 
(a)  
If and whenever at any time after the date hereof, and prior to the Time of
Expiry, the Corporation:

 
(i)  
subdivides, re-divides or changes its then outstanding Common Shares into a
greater number of Common Shares;

 
(ii)  
reduces, combines or consolidates its then outstanding Common Shares into a
lesser number of Common Shares; or

 
(iii)  
issues Common Shares or securities exchangeable for or convertible into Common
Shares to the holders of all or substantially all of the then outstanding Common
Shares by way of a stock dividend or other distribution,

 
(any of such events in clauses (i), (ii) and (iii) of this Subsection 3.3(a)
being called a "Common Share Reorganization"), then the Conversion Price shall
be adjusted effective immediately after the effective date of any such event in
clauses (i) or (ii) above or record date at which the holders of Common Shares
are determined for the purpose of any such dividend or distribution in clause
(iii) above, as the case may be, by multiplying the Conversion Price in effect
immediately prior to such effective date or record date, as the case may be, by
a fraction, the numerator of which will be the number of Common Shares
outstanding on such effective date or record date, as the case may be, before
giving effect to such Common Share Reorganization and the denominator of which
will be the number of Common Shares outstanding immediately after giving effect
to such Common Share Reorganization (including, in the case where securities
exchangeable for or convertible into Common Shares are distributed, the number
of Common Shares that would have been outstanding had all such securities been
exchanged for or converted into Common Shares on such effective date or record
date, subject to amendment such that after expiry of rights of exchange or
conversion only those Common Shares actually issued on exchange or conversion
are included).
 
(b)  
If and whenever at any time after the date hereof, and prior to the Time of
Expiry the Corporation fixes a record date for the issue of rights, options or
warrants to all or substantially all the holders of Common Shares (the "Rights")
under which such holders are entitled, during a period expiring not more than 45
days after the date of such issue (the "Rights Period"), to subscribe for or
purchase Common Shares or securities convertible, exercisable or exchangeable
into Common Shares (each, a "Convertible Security") at a price per share (or
having a conversion, exercise or exchange price per share during the Rights
Period to the holder in the case of securities exchangeable for or convertible
into Common Shares) of less than 85% of the Current Market Price (as defined
below) on the earlier of the record date and the date on which the Corporation
announces its intention to make such issuance (any such issuance being herein
called a "Rights Offering"), then the Conversion Price shall be adjusted,
subject to acceptance of the Principal Market, if required, effective
immediately after the end of the Rights Period to a price determined by
multiplying the Conversion Price in effect immediately prior to the record date
by a fraction:

 
(i)  
the numerator of which will be the aggregate of:

 
(A)  
the total number of Common Shares outstanding immediately prior to the record
date for the Rights Offering; plus

 
(B)  
a number determined by dividing (a) the product of the total number of Common
Shares issued or subscribed for during the Rights Period upon the exercise of
the rights, warrants or options under the Rights Offering (or in the case of
securities convertible, exercisable or exchangeable into equity securities,
assuming the conversion, exercise or exchange of such securities), and the price
at which such Common Shares are offered, converted, exercised or exchanged, as
applicable, by (b) the Current Market Price of the Common Shares as of the
record date for the Rights Offering, and

 
 
J - 10

--------------------------------------------------------------------------------


 
 
(ii)  
the denominator of which will be the total number of Common Shares outstanding
after giving effect to the Rights Offering and including the number of Common
Shares actually issued or subscribed for during the Rights Period upon exercise
of the rights, warrants or options under the Rights Offering (or in the case of
securities convertible, exercisable or exchangeable into equity securities, the
Common Shares issuable upon the conversion, exercise or exchange of such
securities).

 
For the purposes of this Subsection 3.3(b), "Current Market Price", at any date,
means the last closing price per Common Share at which the Common Shares have
traded: (a) on the Principal Market; or (b) if the Common Shares are not quoted
on the Principal Market, on any stock exchange or over the counter market upon
which the Common Shares are then listed or quoted for trading, (in either case
on which at least 500 Common Shares are traded in board lots). In the case of
any Rights Offering that includes more than one type of security, adjustments
shall only be made in respect of those types of securities actually sold and
which are issued or issuable at less than 85% of the Current Market Price and
separate and successive calculations shall be made in respect of each such type
of security.
 
If the Holder has exercised the right to convert the Principal Amount of the
Debenture (or any portion thereof) into Common Shares in accordance with this
Article 3 during the period beginning immediately after the record date for a
Rights Offering and ending on the last day of the Rights Period for the Rights
Offering, the Holder will, in addition to the Common Shares to which the Holder
would otherwise be entitled upon such conversion, be entitled to that number of
additional Common Shares equal to the difference between the number of Common
Shares received on such conversion and the number of Common Shares that would
have been received if the Conversion Price, as adjusted for such Rights Offering
pursuant to this Subsection 3.3(b), had applied when the Holder exercised the
right to convert; provided that the provisions of Section 3.5 will be applicable
to any fractional interest in a Common Share to which such Holder might
otherwise be entitled under the foregoing provisions of this Subsection 3.3(b).
Such additional Common Shares will be deemed to have been issued to the Holder
immediately following the end of the Rights Period and certificates for such
additional Common Shares will be delivered to such Holder within five Business
Days following the end of the Rights Period. To the extent that any such rights,
options or warrants are not so exercised on or before the expiry thereof, the
Conversion Price will be readjusted to the Conversion Price which would then be
in effect based on the number of Common Shares (or the securities convertible
into or exchangeable for Common Shares) actually delivered on the exercise of
such rights, options or warrants.
 
(c)  
If and whenever at any time after the date hereof and prior to the Time of
Expiry, the Corporation fixes a record date for the issue or the distribution to
holders of all or substantially all the then outstanding Common Shares of (i)
securities of the Corporation, including rights, options or warrants to acquire
securities of the Corporation (other than those referred to in Subsection 3.3(b)
above) or (ii) any property or other assets, including evidences of
indebtedness, and if such issuance or distribution does not constitute a
dividend paid in the ordinary course, a Common Share Reorganization or a Rights
Offering (any of such non-excluded events being called a "Special
Distribution"), the Conversion Price shall be adjusted effective immediately
after such record date to a price determined by multiplying the Conversion Price
in effect on such record date by a fraction:

 
 
J - 11

--------------------------------------------------------------------------------


 
 
(i)  
the numerator of which will be:

 
(A)  
the product of the number of Common Shares outstanding on such record date and
the Current Market Price of the Common Shares on such record date; less

 
(B)  
subject to the prior written consent of the Principal Market, if applicable, the
excess, if any, of (a) the fair market value, as determined by action by the
Corporation's board of directors (whose determination will be conclusive), to
the holders of Common Shares of such securities or property or other assets so
issued or distributed in the Special Distribution over (b) the fair market value
of the consideration received therefore by the Corporation from the holders of
Common Shares, as determined by the Corporation's board of directors (whose
determination will be conclusive); and

 
(ii)  
the denominator of which will be the product of the number of Common Shares
outstanding on such record date and the Current Market Price of the Common
Shares on such record date.

 
To the extent that any Special Distribution is not so made, the Conversion Price
will be readjusted effective immediately to the Conversion Price which would
then be in effect based upon such securities or property or other assets as
actually distributed.
 
(d)  
If and whenever at any time after the date hereof, and prior to the Time of
Expiry, there is a capital reorganization of the Corporation or a
reclassification or other change in the Common Shares at any time outstanding
(other than a Common Share Reorganization), or a consolidation, amalgamation or
merger of the Corporation with or into any other corporation or other entity
(other than a consolidation, amalgamation or merger which does not result in any
reclassification of the outstanding Common Shares or a change of the Common
Shares into other Securities), or a transfer of all or substantially all of the
Corporation's undertaking and assets as an entirety or substantially as an
entirety to another corporation or other entity in which the holders of Common
Shares are entitled to receive shares, other securities or other property (any
of such events being called a "Capital Reorganization"), the Holder who
exercises the right to convert the Debenture into Common Shares pursuant to the
Debenture then held after the effective date of such Capital Reorganization will
be entitled to receive, and will accept for the same aggregate consideration in
lieu of the number of Common Shares to which such Holder was previously entitled
upon such conversion, the aggregate number of shares, warrants, other securities
or other property or cash which such Holder would have been entitled to
receive as a result of such Capital Reorganization if, on the effective date
thereof, the Holder had been the registered holder of the number of Common
Shares to which such Holder was previously entitled upon conversion subject to
adjustment thereafter in accordance with provisions the same, as nearly
possible, as those contained in this Article 3. The Corporation will take all
steps necessary to ensure that, on a Capital Reorganization, the Holder will
receive the aggregate number of shares, warrants, other securities or other
property or cash to which it is entitled as a result of the Capital
Reorganization. Appropriate adjustments will be made as a result of any such
Capital Reorganization in the application of the provisions set forth in this
Article 3 with respect to the rights and interests thereafter of the Holder of
the Debenture to the end that the provisions set forth in this Article 3 will
thereafter correspondingly be made applicable as nearly as may reasonably be in
relation to any shares, warrants, other securities or other property thereafter
deliverable upon the conversion of any Debenture.

 
 
J - 12

--------------------------------------------------------------------------------


 
Subject to the prior written consent of the Principal Market, if applicable, any
such adjustment will be made by and set forth in an instrument supplemental
hereto approved by action of the board of directors of the Corporation and will
for all purposes be conclusively deemed to be an appropriate adjustment.
 
(e)  
If the purchase price provided for in any rights, options or warrants (the
"Rights Offering Price") referred to in Subsections 3.3(b) or 3.3(c) is
decreased, the Conversion Price will forthwith be changed so as to decrease the
Conversion Price to the Conversion Price that would have been obtained if the
adjustment to the Conversion Price made under such Subsections, as the case may
be, with respect to such rights, options or warrants had been made on the basis
of the Rights Offering Price as so decreased, provided that the terms of this
Subsection 3.3(e) will not apply to any decrease in the Rights Offering Price
resulting from terms in any such rights, options or warrants designed to prevent
dilution except to the extent that the resulting decrease in the Conversion
Price under this Subsection 3.3(e) would be greater than the decrease, if any,
in the Conversion Price to be made under the terms of this Section 3.3 by virtue
of the occurrence of the event giving rise to such decrease in the Rights
Offering Price.

 
(f)  
In any case in which this Section 3.3 requires that an adjustment become
effective immediately after a record date for an event referred to herein, the
Corporation may defer, until the occurrence of such event, issuing to the Holder
of any Debenture converted after such record date and before the occurrence of
such event the additional Common Shares issuable upon such conversion by reason
of the adjustment required by such event; provided, however, that the
Corporation shall deliver to such Holder an appropriate instrument evidencing
such Holder's right to receive such additional Common Shares upon the occurrence
of such event and the right to receive any distributions made on such additional
Common Shares declared in favour of holders of record of Common Shares on and
after the Date of Conversion or such later date on which such Holder would, but
for the provisions of this Subsection 3.3(f), have become the holder of record
of such additional Common Shares pursuant to Subsection 3.2(a).

 
3.4        Rules Regarding Calculation of Adjustment of Conversion Price
 
For the purposes of Section 3.3:
 
(a)  
The adjustments provided for in Section 3.3 are cumulative and will be computed
to the nearest one-tenth of one cent and will be made successively whenever an
event referred to therein occurs, subject to the remaining provisions of this
Section 3.3.

 
(b)  
No adjustment in the Conversion Price will be required unless such adjustment
would result in a change of at least 1% in the prevailing Conversion Price;
provided, however, that any adjustments which, except for the provisions of this
Subsection 3.4(b), would otherwise have been required to be made, will be
carried forward and taken into account in any subsequent adjustment.

 
(c)  
No adjustment in the Conversion Price will be made in respect of any event
described in Section 3.3 if the Holder is entitled to participate (and did so
participate) in such event on the same terms, mutatis mutandis, as if it had
converted its Debenture prior to or on the effective date or record date of such
event. Any such participation will be subject to the prior consent of the
Principal Market on which the Common Shares are listed or quoted for unlisted
trading privileges, or were listed in the year prior to the occurrence of the
event described in this Subsection 3.4(c), if applicable.

 
 
J - 13

--------------------------------------------------------------------------------


 
 
(d)  
If at any time a dispute arises with respect to adjustments provided for in
Section 3.3, subject to the prior written consent of the Principal Market, if
applicable, such dispute will be conclusively determined by a firm of
independent chartered accountants (who may be the Corporation's auditors) and
any such determination will be binding upon the Corporation, the Holder and
shareholders of the Corporation.

 
(e)  
If the Corporation sets a record date to take any action and thereafter and
before the taking of such action, legally abandons its plan to take such action,
then no adjustment in the Conversion Price shall be made.

 
(f)  
In the absence of a resolution of the Corporation's board of directors fixing a
record date for a Capital Reorganization, Special Distribution or Rights
Offering, the Corporation shall be deemed to have fixed as a record date
therefor the date on which the Capital Reorganization, Special Distribution or
Rights Offering is affected.

 
3.5    No Requirement to Issue Fractional Shares
 
The Corporation shall not be required to issue fractional Common Shares upon the
conversion of the Debenture. If more than one Debenture is converted at one time
by the same Holder, the number of whole Common Shares issuable upon conversion
thereof shall be computed on the basis of the aggregate Principal Amount of the
Debentures to be converted plus accrued interest. If any fractional interest in
a Common Share, would, except for the provisions of this Section 3.5, be
deliverable upon any conversion of the Debenture, the Corporation shall, in lieu
of delivering any certificate of such fractional interest, satisfy such
fractional interest by paying to the Holder an amount in lawful money of the
United States of America equal to the value of such fractional interest based
upon the Closing Market Price of the Common Shares on the Business Day preceding
the Date of Conversion.
 
3.6     Corporation to Reserve Shares
 
The Corporation covenants that it will at all times reserve and keep available
out of its authorized Common Shares (if the number thereof is or becomes
limited) solely for the purpose of issue upon conversion of the Debenture as
provided herein, and conditionally issue to the Holder who may exercise its
conversion rights hereunder, such number of Common Shares as shall then be
issuable upon the conversion of the Debenture. All Common Shares which shall be
so issuable shall be duly and validly issued as fully paid and non-assessable.
 
3.7     Cancellation of Converted Debenture
 
The Debenture, upon conversion in whole of the Debenture shall be forthwith
cancelled by the Corporation and, subject to Subsection 3.2(c), no Debenture
shall be issued in substitution therefor. Upon any partial conversion of this
Debenture, concurrently with the issuance to the Holder of the Common Shares
issued in connection with such conversion, this Debenture shall be cancelled and
a new Debenture shall be issued to the Holder in the same form but showing the
remaining outstanding Principal Amount owing.
 
 
J - 14

--------------------------------------------------------------------------------


 
3.8    Certificate as to Adjustment
 
The Corporation shall from time to time, immediately after the occurrence of any
event which requires an adjustment or readjustment as provided in Section 3.3,
deliver a certificate of an officer of the Corporation to the Holder specifying
the nature of the event requiring the same and certifying the amount of the
adjustment or readjustment necessitated thereby and setting forth in reasonable
detail the method of calculation and the facts upon which such calculation is
based. Except in respect of any subdivision, redivision, reduction, combination
or consolidation of the Common Shares, the Corporation shall forthwith give
notice to the Holder specifying the event requiring such adjustment or
readjustment and the amount thereof, including the resulting Conversion Price;
provided that if the Corporation has given notice under Section 3.9 covering all
the relevant facts in respect of such event, no such notice need be given under
this Section 3.8.
 
3.9    Notice of Special Matters
 
The Corporation covenants that, so long as the Debenture remains outstanding, it
will give notice to the Holder of its intention to fix a record date for any
event referred to in Subsections 3.3(a), 3.3(b), 3.3(c) or 3.3(d) (other than
the subdivision, redivision, reduction, combination or consolidation of Common
Shares) or a cash dividend (other than a dividend paid in the ordinary course)
which may give rise to an adjustment in the Conversion Price, and such notice
shall specify the particulars of such event and the record date and the
effective date for such event; provided that the Corporation shall only be
required to specify in such notice such particulars of such event as shall have
been fixed and determined on the date on which such notice is given. Such notice
shall be given not less than 14 days prior to the applicable record date.
 
ARTICLE 4
REDEMPTION
 
4.1     Optional Redemption
 
Subject as hereinafter provided, the Corporation shall have the right to redeem
at its option, in the manner provided for in this Article 4 and at any time
after the Date of Issue and prior to the Maturity Date, but subject to the
Holder’s rights under Article 3 if the Redemption Notice is delivered after the
thirtieth (30th) day before the Time of Expiry, in whole but not in part, the
Principal Amount then outstanding of the Debenture upon payment in lawful money
of the United States of America to the Holder of 125% of such Principal Amount
(the "Redemption Price") together with accrued and unpaid interest to and
including the Redemption Date. The Corporation shall give not less than 15 days'
prior written notice (the "Redemption Notice") of the Corporation's election to
redeem such Principal Amount to the Holder.
 
4.2      Places of Payment
 
The Redemption Price shall be payable at the address of the Holder at Toronto,
Ontario or such other address as the Holder may advise in writing from time to
time.
 
 
J - 15

--------------------------------------------------------------------------------


 
4.3     Notice of Redemption
 
The Redemption Notice shall specify the Redemption Date (which shall be no more
than forty-five (45) days from the date of the Redemption Notice) and the place
of payment and shall state that interest upon the Redemption Price shall cease
to be payable from and after the Redemption Date.
 
4.4      Payment of Redemption Price
 
Upon notice being given in accordance with Sections 4.1, 4.3 and 7.2, the
Redemption Price together with accrued and unpaid interest on the amount to be
redeemed to and including the Redemption Date, shall be and become due and
payable on the Redemption Date and with the same effect as if it were the
Maturity Date, anything therein or herein to the contrary notwithstanding and,
from and after such Redemption Date, interest upon the Principal Amount so
becoming due and payable shall cease unless payment of the Redemption Price
together with accrued and unpaid interest to, but excluding the Redemption Date,
shall not be made.
 
4.5      Cancellation of Redeemed Debenture
 
This Debenture, upon redemption in full by the Corporation pursuant to this
Article 4, shall be forthwith cancelled by the Corporation and not re-issued.
 
ARTICLE 5
COVENANTS OF THE CORPORATION AND RESTRICTIONS ON CORPORATE ACTIONS
 
5.1    General Covenants
 
The Corporation hereby covenants with the Holder as follows:
 
(a)  
the Corporation will duly and punctually pay or cause to be paid to the Holder
all amounts specified hereunder (and, in case of default, interest on the amount
in default) on the dates, at the places, and in the manner set forth herein;

 
(b)  
the Corporation will duly and punctually perform and carry out all of the acts
or things to be done by it, and perform all covenants required to be performed
by it, as provided in this Debenture; and

 
 
J - 16

--------------------------------------------------------------------------------


 
(c)  
the Corporation shall immediately notify the Holder in writing of the full
details of:

 
(i)  
any Default or Event of Default in accordance with Section 6.2; and

 
(ii)  
any claim, litigation or proceeding before any court, administrative board or
other tribunal which either does or could have a material adverse effect on the
Corporation.

 
5.2    Specific Covenants
 
The Corporation hereby further covenants with the Holder that:
 
(a)  
all Common Shares which shall be issued upon an Optional Conversion shall be
issued as fully paid and non-assessable in the capital of the Corporation;

 
(b)  
it will at all times maintain its corporate existence and will carry on and
conduct its business in a proper and efficient manner; provided, however, that
nothing herein contained shall prevent the Corporation from ceasing to operate
any business or property if, in the opinion of its board of directors, it shall
be advisable and in the best interests of the Corporation to do so and it is not
otherwise restricted from doing so under the terms of this Debenture;

 
 
J - 17

--------------------------------------------------------------------------------


 
(c)  
it will use commercially reasonable efforts to maintain the listing of the
Common Shares (including the Common Shares issuable pursuant to the terms of the
Debenture) on or through the OTC Bulletin Board or another more senior stock
exchange;

 
(d)  
it will at all times, so long as the Debenture remains outstanding, not take any
action which would have the effect of preventing the Holder from converting the
Debenture or receiving any of the Common Shares upon such conversion;

 
(e)  
it will make all requisite filings, including filings with appropriate
securities commissions and stock exchanges, in connection with the creation and
sale of the Debenture, the conversion of the Debenture and the issue of the
underlying Common Shares;

 
(f)  
it will use its best efforts to comply with, satisfy and fulfil promptly all
prerequisites, conditions and requirements imposed by or arising out of legal,
regulatory and administrative requirements applicable to the Corporation with
respect to the consummation of the transactions contemplated hereby, including
filing or causing to be filed all documents, certificates, opinions, forms or
undertakings required to be filed by the Corporation in connection with the
purchase and sale of the Debenture, the issuance of the Common Shares in
accordance with the terms of the Debenture and the listing and posting for
trading of such Common Shares on the OTC Bulletin Board or another more senior
stock exchange; and

 
(g)  
the Corporation, at the request and sole discretion of the Holder, will,
promptly after any such request, assist the Holder in the registration or
recording of such agreements and instruments in such public registry offices in
United States of America or in the State of Nevada, or any other jurisdiction as
the Holder, acting reasonably, deems necessary to give full force and effect to
the security granted by the Corporation to the Holder under the Security
Agreement.

 


 
ARTICLE 6
DEFAULT AND ENFORCEMENT
 
6.1    Events of Default
 
Each of the following events is hereinafter sometimes referred to as an "Event
of Default":
 
(a)  
Non-payment: if the Corporation fails to pay: (i) the Principal Amount due in
respect of the Debenture before the tenth (10th) Business Day after the Maturity
Date or the Redemption Date, as the case may be; or (ii) any amount of interest
or any other amount specified hereunder, each in respect of the Debenture before
the seventh Business Day after the due date for payment thereof;

 
(b)  
Breach of other obligations: if the Corporation shall neglect to observe or
perform any other covenant, agreement or condition contained in the Debenture on
its part to be observed or performed and, after notice in writing has been given
by the Holder to the Corporation specifying such default and requiring the
Corporation to remedy the same, the Corporation shall fail to make good such
default within a period of ten (10) days (except that no cure period shall be
provided for a breach which by its nature cannot be cured), unless the Holder
(having regard to the subject matter of the default) shall have agreed to a
longer period, and in such event, within the period agreed to by the Holder;

 
 
J - 18

--------------------------------------------------------------------------------


 
(c)  
Security Unenforceable:  if any security provided to the Holder or a collateral
agent thereof becomes invalid, illegal or unenforceable;

 
(d)  
Security Enforced: a secured party gives notice of its intention to take or
takes possession, or a receiver, manager or other similar officer is appointed,
of the whole or any substantial part of the Mineral Properties;

 
(e)  
Insolvency, etc.: if the Corporation shall make a general assignment for the
benefit of its creditors or a notice of intention to make a bankruptcy proposal,
or shall become insolvent, or shall be declared or adjudged bankrupt, or a
receiving order shall be made against the Corporation unless same is being
contested in good faith and is dismissed, stayed or withdrawn within 30 days
thereof, or if a liquidator, trustee in bankruptcy, receiver, receiver and
manager or any other officer with similar powers shall be appointed to the
Corporation or of all of its property or the Mineral Properties unless same is
being contested in good faith and is dismissed, stayed or withdrawn within
thirty (30) days thereof, or if the Corporation shall propose a compromise,
arrangement, or reorganization under legislation of any jurisdiction providing
for the reorganization or winding-up of corporations or business entities or
providing for an agreement, composition, extension or adjustment with its
creditors; or the Corporation shall admit in writing its inability to pay its
debts generally as they become due or shall take corporate action in furtherance
of any of the aforesaid purposes; and

 
(f)  
Winding-up etc.: if an order shall be made or an effective resolution passed for
the winding-up, liquidation or dissolution of the Corporation.

 
6.2     Notice of Events of Default
 
If an Event of Default shall occur and is continuing the Corporation shall
immediately give notice thereof to the Holder. In addition, the Corporation
shall promptly give notice upon the happening of any event that would become an
Event of Default with the passage of any time period specified in any Subsection
of Section 6.1.
 
Where notice of the occurrence of an Event of Default has been given and the
Event of Default is thereafter cured, notice that the Event of Default is no
longer continuing shall be given by the Corporation to the Holder within five
(5) Business Days after the Corporation becomes aware that the Event of Default
has been cured. For certainty, such Event of Default shall continue until such
time as such notice of such Event of Default having been cured is received by
the Holder in accordance with Section 7.2 and only if at the time of receipt of
such notice such Event of Default has in fact been cured.
 
6.3     Acceleration on Default
 
If any Event of Default has occurred and is continuing, the Holder may at any
time in its discretion, by notice in writing to the Corporation declare the
Principal Amount of the Debenture and any other Obligations to be due and
payable and the same shall forthwith become immediately due and payable to such
Holder, anything herein contained to the contrary notwithstanding.
 
 
J - 19

--------------------------------------------------------------------------------


 
6.4    Remedies
 
Upon the occurrence of an Event of Default, and upon an acceleration pursuant to
Section 6.3, the Holder may, forthwith or at any time thereafter and without
notice to the Corporation, except as required by this Debenture, commence legal
action to enforce payment or performance of any or all of the Obligations. The
remedies provided in this Section 6.4 are cumulative and in addition to (and not
in substitution for, exclusive of nor dependent on) any other remedies contained
herein or in the Security Agreement or any other existing or future security
document granted by the Corporation to the Holder and to all other remedies
existing at law or in equity or by statute.
 
6.5    Expenses of Enforcement
 
The Corporation agrees to indemnify the Holder for all reasonable costs and
expenses of the Holder, its agents, advisers and consultants (including legal
fees and disbursements on a solicitor and its own client basis) incurred with
respect to the exercise by the Holder of any of its rights, remedies and powers
under this Debenture, and such costs and expenses shall be added to and form
part of the Obligations.
 
6.6     Set Off
 
Without in any way limiting any other rights or remedies available to the
Holder, the Holder shall have the right (but shall not be obligated), at any
time and from time to time after the occurrence of an Event of Default, to set
off against the Obligations or any of them, deposits (general or special) or
monies held by the Holder or any other indebtedness owing by the Holder to, or
held by, the Holder for the credit of, the Corporation, regardless of the
currency in which such indebtedness is denominated and notwithstanding that such
indebtedness is not then due.
 
6.7     Waiver
 
No delay by the Holder in exercising any power or privilege hereunder, nor the
single or partial exercise of any power or privilege hereunder, shall preclude
any other or further exercise thereof, or the exercise of any other power or
privilege hereunder.
 
ARTICLE 7
NOTICES
 
7.1     Notice to the Corporation
 
Any notice or other communication required or permitted to be given to the
Corporation under the provisions of this Debenture shall be in writing and shall
be valid and effective if delivered personally to, or subject to Section 7.3, if
given by first class mail, postage prepaid, addressed to the Corporation at its
offices at Pasaje Mártir Olaya 129, Oficina 1203, Centro Empresarial José Pardo
Torre A Miraflores, Lima, Perú, Attention: President. Any notice so given or
delivered by hand shall be deemed to have been given on the date upon which it
is delivered or if given by registered mail, shall be deemed to have been given
on the fifth Business Day after such letter has been mailed, as the case may be.
The Corporation may from time to time notify the Holder of a change in address
which thereafter, until changed by further notice, shall be the address of the
Corporation for all purposes of the Debenture.
 
 
J - 20

--------------------------------------------------------------------------------


 
7.2    Notice to Holder
 
Except as otherwise expressly provided herein, all notices to be given hereunder
to the Holder with respect to the Debenture shall be in writing and shall be
valid and effective if such notice is given by facsimile or other means of
electronic communication or if delivered personally to, or subject to Section
7.3, if given by first class mail, postage prepaid, addressed to the Holder at
106 Front Street East, Suite 400, Toronto, Ontario, Canada M5A 1E1 Attention:
President, facsimile no.: (416) 367-2711. Any notice so given or delivered if
sent by facsimile or other means of electronic communication, shall be deemed to
have been received on the Business Day of the sending, or if delivered by hand
shall be deemed to have been given on the day upon which it is delivered, or if
given by registered mail, shall be deemed to have been given on the fifth (5th)
Business Day after such letter has been mailed, as the case may be. The Holder
may from time to time notify the Corporation of a change in address which
thereafter, until changed by further notice, shall be the address of the Holder
for all purposes of the Debenture.
 
7.3     Mail Service Interruption
 
If, by reason of any actual or threatened interruption of mail service due to
strike, lock-out or otherwise, any notice to be given to the Holder or to the
Corporation would be unlikely to reach its destination in a timely manner, such
notice shall be valid and effective only if delivered by facsimile or other
electronic communication or personally in accordance with Sections 7.1 or 7.2,
as the case may be.
 
ARTICLE 8
GENERAL PROVISIONS
 
8.1      Further Assurances
 
The Corporation shall do, execute, acknowledge and deliver or cause to be done,
executed, acknowledged and delivered, such further acts, deeds, mortgages,
transfers, assurances or other documents as the Holder shall reasonably require.
 
8.2     Term
 
This Debenture shall become effective according to its terms immediately upon
the execution hereof by the Corporation and shall continue as security for the
Obligations until all of the Obligations are paid and performed in full and this
note is terminated.
 
8.3      Non-Substitution
 
This Debenture is in addition to and not in substitution for any other agreement
made between the Holder and the Corporation whether before or after the
execution of this Debenture.
 
8.4      No Merger
 
Neither the taking of any action suit or proceeding, judicial or extra-judicial,
nor the exercise of any power of seizure or disposition shall extinguish the
liability of the Corporation to pay and perform the Obligations nor shall the
acceptance of any payment constitute or create any novation. No covenant,
representation or warranty of the Corporation herein shall merge in any
judgment.
 
 
J - 21

--------------------------------------------------------------------------------


 
8.5   Entire Agreement
 
There are no representations, agreements, warranties, conditions, covenants or
terms, express or implied, collateral or otherwise, affecting this Debenture or
the Corporation's obligations and liabilities hereunder other than express
herein and in the Security Agreement.  To the extent that the terms of this
Debenture and those of the Security Agreement conflict, the Security Agreement
shall prevail.
 
8.6 Time of Essence
 
Time shall be of the essence in this Debenture in all respects.
 

 
J - 22

--------------------------------------------------------------------------------

 

EXHIBIT "1"
 
FORM OF TRANSFER
 
Re: Convertible Debenture of Constitution Mining Corp. due ● , 2012
 
For value received, __________________________ (the "Holder") hereby assigns and
transfers unto ____________________________________of
___________________________ US$_________________ of the Principal Amount of the
within Debenture registered in the name of the Holder including the rights
thereunder to the accrued and unpaid interest on such Principal Amount and
hereby irrevocably constitutes and appoints ________________________ attorney to
transfer the said Debenture with full powers of substitution in the premises.
 
DATED ________________, 20___ in the presence of __________________________
 

_________________________________ _____________________________________
Signature Guaranteed
Signature of Authorized Signatory of the Holder



Instructions:
 
In order to transfer all or part of the Principal Amount of the Debenture, then
the Holder must complete, sign and/or deliver:
 
1.  
this Transfer Form;

 
2.  
the Debenture; and

 
3.  
such other certificates or opinions as the Corporation may reasonably require to
evidence compliance with applicable securities legislation in Canada or the
United States.

 
If all or part of the Principal Amount of the Debenture is transferred, the
Holder's signature on the Transfer Form must be signature guaranteed by a
Canadian Chartered bank or an eligible guarantor institution with membership in
an approved signature guarantee medallion program.
 

 
J - 23

--------------------------------------------------------------------------------

 
 
 
EXHIBIT "2"
 
FORM OF ELECTION OF CONVERSION PRIVILEGE
 
TO:        CONSTITUTION MINING CORP. (the "Corporation")
Pasaje Mártir Olaya 129, Oficina 1203,
Centro Empresarial José Pardo Torre A Miraflores,
Lima, Perú
 
 
                Principal amount converted: US$__________________ (US$10,000 or
integral multiple thereof only)
 
The undersigned holder (the "Holder") hereby irrevocably elects to convert the
above-noted Principal Amount and $● of interest accrued thereon of the Secured
8% Convertible Debenture dated as of the [●] day of ●, 2010 into Common Shares
of the Corporation at the Conversion Price in accordance with the Terms and
Conditions of the Debenture and directs that the certificates for such Common
Shares be registered and delivered as follows:
 
Registration of Common Shares
 
Name:         _______________________________
 
Address:    _______________________________
 
                    _______________________________
 
Address for Delivery of
Common Shares:                              _______________________________


Capitalized terms used herein but not otherwise defined herein shall have the
meaning ascribed to such terms in the Debenture.
 
 
_______________________________
Name of Holder
 
_______________________________
Date
 
_______________________________
Authorized Signatory
 
_______________________________
Name of Authorized Signatory Title
 
 
 
**
Include signature guarantee if the Common Shares are to be registered in a name
other than the Holder.



 

 
J - 24

--------------------------------------------------------------------------------

 
 
SCHEDULE K
 
PROMISSORY NOTE
 
 
 
 
 
 
 
 
 
K - 1

--------------------------------------------------------------------------------


 
 
PROMISSORY NOTE
 
                    ●, 2010
US$1,000,000



                   FOR VALUE RECEIVED, Constitution Mining Corp., a corporation
incorporated under the laws of the State of Delaware (the "Corporation"), hereby
unconditionally promises to pay on ●, 2011, to or to the order of Seabridge Gold
Inc. (the "Holder"), the sum of US$1,000,000 (the "Principal"), and to pay
interest on Principal (or any lesser amount outstanding if a prepayment of the
Principal has occurred prior to the maturity date) at the rate of 8% per annum
(calculated on the basis of a 365 day year) commencing on the date of this
Promissory Note until full and final payment.  Interest accruing and due
hereunder shall be payable at maturity of this Promissory Note on ●, 2011.  All
payments of interest and Principal shall be made in lawful money of the United
States of America and in immediately available funds, at the principal offices
of the Holder at 106 Front Street East, Suite 400, Toronto, Ontario, Canada M5A
1E1, or such other place as the Holder may direct in writing.  The Principal or
any part thereof may be prepaid at any time by the Corporation without penalty.
 
The Corporation will pay on demand all costs of collection and legal fees basis
paid or incurred by the Holder in enforcing the obligations of the Corporation
hereunder.
 
The Corporation waives presentment for demand, notice of dishonor, protest and
notice of protest and all other demands and notices in connection with the
delivery, acceptance, performance, default or enforcement of this Promissory
Note.
 
No delay or omission on the part of the Holder in exercising any right hereunder
shall operate as a waiver of such right or any other right under this Promissory
Note.  No waiver of any right shall be effective unless in writing and signed by
the Holder, nor shall a waiver on one occasion be construed as a bar to or
waiver of any such right on any future occasion. This Promissory Note shall
become effective when it has been executed and delivered. Time shall be of the
essence of this Promissory Note in all respects. This Promissory Note evidences
indebtedness incurred under, and is subject to the terms and provisions, of the
Asset Purchase Agreement dated April 1, 2010 between the Corporation, Holder and
the other parties signatory thereto.
 
This Promissory Note shall enure to the benefit of the Holder and its successors
and assigns and shall be binding upon the Corporation and its successors and
permitted assigns.  The Corporation shall not be entitled to sell, transfer,
assign, change or otherwise dispose of the Promissory Note or any of its
obligations or liabilities under this Promissory Note without the prior written
consent of the Holder.
 
 
K - 2

--------------------------------------------------------------------------------


 
This Promissory Note shall be governed by and construed in accordance with the
laws in force from time to time in the Province of British Columbia, Canada and
the laws of Canada applicable in that Province, without regard to its choice of
law principles.
 
Dated this [●] day of ●, 2010.
CONSTITUTION MINING CORP.
 
 
By: _________________________________
Name:   Michael Stocker
Title:     President & Chief Executive Officer
 


By:__________________________________
Name:    Kenneth Phillippe
Title:      Chief Financial Officer






 
K - 3

--------------------------------------------------------------------------------

 
 
SCHEDULE L
 
ALLOCATION OF THE PURCHASE PRICE
 

 
County
Project
# of Claims
Percentage of Purchase Price allocated
A
Churchill
Aron
20
1%
 
Churchill
Westgate
98
B
Elko
Maverick North
28
1%
 
Elko
Mount Wilson
31
 
Elko
Mount Wilson
8
C
Esmeralda
Castle Rock
125
65%
 
Esmeralda
Clayton Ridge
6
1%
 
Esmeralda
Gilbert South
102
 
Esmeralda
Miller’s South
21
D
Humboldt
Golden Shears
9
1%
 
Humboldt
King’s River
44
 
Mineral
Teton
20
E
NYE
B.A. Breccia
18
2%
 
NYE
Baxter Springs
40
 
NYE
Bellehellen West
18
 
NYE
Clifford
64
 
NYE
Eden
21
 
NYE
Ellendale
168
F
NYE
Four Mile Basin
207
10%
G
NYE
George’s Canyon
30
0%
H
NYE
Golden Arrow South
230
5%
I
NYE
Hannapah
196
5%
 
NYE
Hannapah
8
 
NYE
Hannapah
6
J
NYE
Liberty Springs
80
1%
 
NYE
Merger
46

 
 
 
L - 1

--------------------------------------------------------------------------------


 
 
 

 
County
Project
# of Claims
Percentage of Purchase Price allocated

K
NYE
Midway Islands
16
1%
 
NYE
Midway NW
40
 
NYE
Midway SW
47
L
NYE
Rays
62
1%
 
NYE
Rays
25
M
NYE
Stonewall
73
5%
 
NYE
Thunder Mountain
173
 
NYE
Thunder Mountain
53
 
NYE
Thunder Mtn/Silver Ace
1
 
NYE
Thunder Mtn/Tough Nut
2
N
NYE
Clifford
4
1%
 
NYE
McCann
1
 
NYE
McCann
24
 
NYE
Merger
3
O
Pershing
Willow
6
0%

 


L - 2

--------------------------------------------------------------------------------



 
 
SCHEDULE M
 
 
RECLAMATION BONDS
 


Project Name
Current Bond
Type of Disturbance
Estimated Cost
Anticipated Completion
Thunder Mtn., NV
$2,000
Drill Site Reclamation
US$0
Site awaiting confirmation of revegetation
Tobin Basin, NV
$722
Drill Site Reclamation
US$0
Site awaiting confirmation of revegetation
Golden Arrow, NV
$18,422
Drill Site Reclamation
US$0
Drill site reclaimed in Q4 2008 awaiting confirmation of revegetation
Clifford, NV
$5,200
Drill Site Reclamation
US$0
Drill site reclaimed in Q4 2008 awaiting confirmation of revegetation
NV 4-Mile
$13,500
Drill Site Reclamation
US$0
Proposed work has never been commenced
Total
$39,844.00
     



 

 
 
M - 1

--------------------------------------------------------------------------------

 


 
 